Exhibit 10.2

 

 



11 DEC 2012

 

DATED THIS DAY OF 2012

 

 

BETWEEN

 

HONG LEONG BANK BERHAD

(Company No. 97141-X)

["The Lender"]

 

 

 

 

 

 

AND

 

 

 

 

PGCG ASSETS HOLDINGS SDN. BHD.

(Company No. 983271-U)

["The Borrower"]

 

 

 

 

 

 

*****************************************

 

 

 

FACILITIES AGREEMENT

 

 

*****************************************

 

 

MESSRS. GHANI & CO. Advocates & Solicitors

2nd Floor, Wisma Hamzah-Kwong Hlng

No. 1 Leboh Ampang

50100 Kuala Lumpur

Tel: 03-2070 4163

Fax: 03-2070 1797 & 03-2078 8180

[Ref: AG/WVL/39874/12/HLBB-JP/PAHSB]

 

 

 



 

 

 



FACILITIES AGREEMENT

 

 

THIS AGREEMENT is made the day and year set out in Section l of the First
Schedule hereto Between HONG LEONG BANK BERHAD (Company No. 97141-X), a licensed
banking and finance company incorporated in Malaysia and having its registered
office at Level 8, Wisma Hong Leong, No. 18 Jalan Perak, 50450 Kuala Lumpur
(hereinafter called "the Lender");

 

And

 

The person(s) described in Section 2 of the First Schedule hereto (hereinafter
called "the Borrower(s)").

 

ARTICLE I

 

RECITALS

 

SECTION 1.01 APPLICATION FOR FACILITIES

 

At the request of the Borrower(s), the Lender has granted and made available
and/or continue to grant and make available to the Borrower(s) such banking
facilities and/or credit facilities and/or any accommodation now or hereafter or
from time to time as the Lender may in its absolute discretion grant as
stipulated in the Letters of Offer issued by the Lender and accepted by the
Borrower(s) from time to time upon the terms and subject to the conditions
contained in the Letters of Offer and hereinafter appearing and in such manner
as the Lender may deem fit.

 

 

ARTICLE II

 

DEFINITIONS AND INTERPRETATIONS

 

SECTION 2.01 DEFINITIONS

 

In this Agreement unless the context otherwise requires the following words and
expressions shall have the following meanings:-



 

WORDS MEANINGS     "Accessory Parcel" The term accessory parcel shall have the
meaning assigned to it by the Strata Titles Act, 1985, the Strata Titles
Ordinance 1995 and the Land (Subsidiary Title) Enactment 1972 and includes any
statutory amendment or re-enactment thereof;     "Acts" The National Land Code
1965 (Act 56 of 1965) of Peninsular Malaysia, Sarawak Land Code (Cap. 81) and
Sabah Land Ordinance (Cap. 68) the Land (Subsidiary Title) Enactment 1972, the
Strata Titles Act 1985 and the Strata Titles Ordinance 1995 and includes any
statutory amendment or re-enactment thereof;     "Advance" or "Advances" As the
context requires an advance/advances (as from time to time reduced by repayment)
made or to be made by the Lender to the Borrower(s) under the terms of this
Agreement;     ''Assignment" The assignment executed by the Assignor(s) in
favour of the Lender pursuant to Section 9.01(a)(i) hereof;

 

*Delete whichever if not applicable.

 



1

 

 



"Assignor(s)" The person(s) described as the "Assignor(s)" or the "Chargor(s)"
in the First Schedule of the Assignment or the Charge, as the case maybe, and
includes his person! representatives, successors-in-title .and permitted assigns
.and where the individual title to the Said Property has been issued, references
to the Assignor(s) in this Agreement shall be read as if they were references to
the Chargor(s);     "Base Lending Rate" The rate of interest pet annum which is
from time to time quoted by the Lender as its Base Lending Rate;     "Building"
the building or buildings to be erected or constructed on the Said Property more
particularly described in the Construction Agreement;     "Business Day" A day
on which financial institutions are open for business in West Malaysia, Sarawak
or Sabah as the case may be and on which transactions of the nature required by
this Agreement are carded out;     "Borrower(s)" The person(s) described in
Section 2 of the First Schedule hereto and includes his/her/their/its personal
representative, successors-in-title and permitted assigns;     "Charge" The
legal charge to be executed by the Assignor(s) in favour of the Lender pursuant
to Section 9.01(a)(ii) or (b) hereof;    

"Commission/Discount Rate

/ Other Banking Charges

The rate(s) as stated in the relevant Letters of Offer and shall include any and
such other rate as the Lender may at any time or from time to time stipulate at
its discretion;     "Construction Agreement" the agreement between the
Assignor(s) and the Contractor whereby the Contractor agreed to construct or
renovate the Building for the Assignor(s) for the Construction Price and upon
the terms and conditions set out in the agreement;     "Construction Price" the
total price for the construction or renovation of the Building more particularly
set out in the Construction Agreement;     "Contractor" The party appointed or
to be appointed by the Assignor(s) to carry out the construction or renovation
of the Building and set out in the Construction Agreement;     "Default Rate"
The rate(s) specified in Section 4.02(a) (b) and (c) of this Agreement and
includes where and when applicable such other rate which the Lender may at any
time or from time to time stipulate at its discretion;     "Developer/Vendor"
The party(ies) described in the Principal Sale and Purchase Agreement or the
Sale and Purchase Agreement as the developer or vendor, as the case may be,
and/or as defined in the Assignment and includes its successors-in title and
permitted assigns;     "Events of Default" Any of the events or state of affairs
specified in Section 12.01 herein or any other event rendering the Indebtedness
under or pursuant to this Agreement immediately due and payable to the Lender;  
  "ECOF" The inter-bank offer rate for the relevant interest period duly
adjusted for the cost of maintaining statutory reserves, liquidity and other
statutory requirements of the Lender;

 



2

 

 



"Guarantor(s)" The person(s) described in the relevant Letters of Offer and
includes (if any) his/her/their/its successors-in-title, permitted assigns and
personal representative;     "Indebtedness" The aggregate of all monies whether
principal, interest, capitalised interest, additional and/or penalty interest,
fees, costs, charges, commissions or otherwise outstanding . or payable or
agreed to be payable by the Borrower(s) and the Security Parties to the Lender
from time to time, whether solely or jointly with any other person and whether
as principal or surety and includes all liabilities and obligations whether
present or future or actual or contingent for the repayment and payment of all
monies by the Borrower(s) and the Security Parties in respect of or arising from
the Facilities and the Security Documents including monies referred in Sections
16.47 and 16.49 hereof;       "Instalments" All instalments in respect of each
Term Loan. In relation to each Term Loan, the sum of money stated in the
relevant Letters of Offer as the monthly instalment in respect of the principal
amount and the amount as determined by the Lender to be the amount of interest
chargeable for the corresponding period and payable· by the Borrower(s) in
accordance with the terms of the relevant Letters of Offer and this Agreement;  
  "Letters of Offer" The letters of offer issued or to be issued by the Lender
and accepted by the Borrower(s) where the Lender agrees to grant or make
available and the Borrower(s) agree(s) to accept each of the Facilities and
includes any amendments and supplementals thereto and without limiting the
generality of the foregoing, includes the letter of offer set out in Section 3
of the First Schedule hereto and any subsequent letter(s) of offer and the term
"Letter of Offer" shall refer to any one of the Letters of Offer;     "Lender"
HONG LEONG BANK BERHAD (Company No. 97141-X), a company incorporated in Malaysia
and includes persons deriving title thereunder and its successors-in-title and
assigns and shall include any branch office of the Lender;     "Management
Corporation" The management corporation established under the applicable Acts in
relation to the building in which the Said Property is comprised;    
"Management Fund" The management fund as defined in the applicable Acts;    
"Month" A calendar month;     "Overdraft" All Overdraft facility or facilities
agreed to be granted and/or granted and made available and/or continue to be
made available by the Lender to the Borrower(s) now, or hereafter or from time
to time in accordance with the terms and conditions set out in the relevant
Letters of Offer and this Agreement and includes any balance or part thereof and
all monies referred to in Section 16.47 and 16.49 hereof;     "Power of
Attorney" The power(s) of attorney executed by the Assignor(s) appointing the
Lender as the Attorney and more particularly described in Section 9.02 herein;  
  "Progressive Releases" The progressive disbursement (where applicable) of the
Facilities or any part thereof by the Lender to the Developer/Vendor or any
other third party(ies) in accordance with the Schedule of Payment in the Sale
and Purchase Agreement or such variation in the order of the said Schedule of
Payment as the Lender may in its absolute discretion deem .fit and against
architect certificates so issued by the Developer's architect subject to, if the
Lender so deems fit, the confirmation or certification of the same by the
Lender's architect at the expense and on the account of the Borrower(s);

 

 



3

 

 



"Prescribed Rate" The respective interest rate(s) applicable to the Facilities
as stated in each Letter .of Offer which expression shall wherever the context
so permits include any and such other rate which the Lender may at any time or
from time to rime stipulate at its discretion;     "Proprietor" The party(ies)
described in the Principal Sale and Purchase Agreement or the Sale and Purchase
Agreement, as the case may be, and/or as defined in the Assignment and includes
its successors-in-title and permitted assigns;    

"Principal Sales & Purchase Agreement"

(where applicable)

The sale and purchase agreement (which expression shall where the context so
permits include any agreement for the purchase of any accessory parcel) of the
date stated in the Assignment entered into between the Original Purchaser (as
defined in the Assignment) and the Developer and (if applicable) the Proprietor
wherein the Developer agreed to sell and the Original Purchaser agreed to
purchase the said Property upon the terms and conditions therein contained;    
"Sale and Purchase Agreement" The sale and purchase agreement (which expression
shall where the context so permits include any agreement for the purchase of any
accessory parcel) of the date stated in the Assignment made between the
Assignor(s) and the Developer/Vendor and (if applicable) the Proprietor wherein
the Developer/Vendor agreed to sell and the Assignor(s) agreed to purchase the
Said Property upon the terms and conditions contained therein. In the case where
the Assignor(s) is not the first purchaser, the full particulars of all sales,
sub-sales assignments and reassignments up to the one between the Assignor(s)
and the Vendor are described in the Assignment;     "Said Land" That/those
piece(s) of land more particularly described in the First Schedule of the
Assignment;     "Said Property" The property and/or properties described in the
relevant Letters of Offer and in the Charge and/or the Assignment, as the case
may be, from time to time which expression shall where the context so permits,
include the meaning assigned to the term "parcel" under the applicable Acts and
any statutory amendment or re-enactment thereof and wherever the context permits
shall include the Accessory Parcel appurtenant to each property and any
building(s) and fixture(s) now or hereafter or from time to time erected thereon
or affixed thereto or any part or portion thereof;     "Security Documents" The
Letters of Offer, this Agreement, and if applicable, the Assignment, the Charge,
the Power of Attorney, the Guarantee and any other security documents which the
Lender may now and from time to time require to secure the repayment and payment
of the Indebtedness;     "Security Parties" The parties executing the Security
Documents and includes any party or parties providing or which shall hereafter
from time to time provide any security to the Lender to secure the repayment and
payment of the Indebtedness or any part thereof;     "Term Loan" All the term
loan or loans if more than one term loan agreed to be granted and/or granted and
made available and/or continue to be made available to or for the benefit of the
Borrower(s) now or hereafter or from time to time in accordance with the terms
and conditions set out in the relevant Letters of Offer and this Agreement and
includes any balance or part thereof and all monies referred in Sections 16.47
and 16.49 hereof;   "Trade Facilities" All the trade facility or facilities
agreed to be granted and/or granted and made available and/or continue to be
made available by the Lender to the Borrower(s) now or hereafter or from time to
time in accordance with the terms and conditions set out in the relevant Letters
of Offer, this Agreement and the Fourth Schedule hereto which are applicable to
the Facilities comprised therein and includes any balance or part thereof and
all monies referred to in Sections 16.47 and 16.49 hereof;

 



4

 

 



"Year" A 365-day year.

 

SECTION 2.02       INTERPRETATIONS

 

In this Agreement unless there is something in the subject or context
inconsisi.ini with such construction or unless it is otherwise provided:-

 

(a)words importing the masculine gender include the feminine and neuter genders
and vice versa;

 

(b)words importing the singular number· include the plural number and vice
versa;

 

(c)references to Articles and Sections are to be construed as references to
Articles and Sections of this Agreement;

 

(d)the headings and sub-headings to the Articles and Sections of this Agreement
are inserted for purposes of convenience only and shall not be deemed to be a
part hereof or be taken into consideration in the interpretation or construction
of this Agreement;

 

(e)where there are two (2) or more persons or parties included or comprised in
the expression the Borrower(s), all agreements, covenants, terms, stipulations
and undertakings expressed to be made by and on the part of the Borrower(s)
shall he deemed to be made by or binding upon such persons or parties jointly
and severally;

 

(f)any reference to the provisions of any legislation includes any statutory
modification or re-enactment thereof;

 

(g)any liberty or power which may be exercised or any determination which may be
made hereunder by the Lender may be exercised or made at the Lender's absolute
or unfettered discretion and the Lender shall not be under any obligation to
give any reason therefore to the Borrower(s);

 

(h)words applicable to natural persons include any body, persons, company,
corporation, firms or partnerships corporate or otherwise and vice versa;

 

(i)the word "herein", hereinafter", "hereinbefore'', "hereof', "hereunder" and
other words of similar import shall refer to this Agreement as a whole and not
to any particular provision;

 

(j)the words "monies", "Ringgit", "dollar" and the symbol "RM" shall be
construed as Malaysian currency;

 

(k)the Schedules hereto shall form an integral part of this Agreement and shall
be taken, read and construed as an essential part hereof;

 

(i)any reference to "this Agreement" shall include all amendments, additions or
supplementary agreements made hereafter or from time to time between the Lender
and the Borrower(s);

 

(m)all provisions and references herein to the "Said Property", "the Charge" and
"the Assignment" shall not be applicable if the Facilities are not secured
against titled or untitled property;

 

(n)where at any time an Overdraft facility, a Term Loan and/or the Trade
Facilities or any combination thereof has/have been granted or made available to
the Borrower(s), all references to the Facilities shall apply to the relevant
facilities granted and all references to the Overdraft Term Loan or Trade
Facilities, as the case may be, which were not granted, shall be ignored.

 

 



5

 

 



ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01       REPRESENTATIONS AND WARRANTIES

 

The Borrower(s) hereby represent(s) and warrant(s) to the Lender as follows:-

 

(a)that the Security Documents constitute the legal, valid and binding
obligations of the Security Parties in accordance with the terms and conditions
thereunder;

 

(b)that the execution; delivery and performance of the Security Documents by the
Security Parties:-

 

(i)will not violate the provisions of any law or regulation or any order or
decree of any governmental authority, agency or Court to which the Security
Parties' are subject;

 

(ii)will not violate the provisions of any mortgage, contract or other
undertaking or instrument to which the Security Parties are party or which is
binding upon the Security Parties;

 

(iii)will not result in the creation or. imposition of any obligation to create
or impose any mortgage, lien, pledge or charge on any of the Security Parties'
assets or revenues pursuant to the provisions of any such mortgage contract or
other undertaking or instrument;

 

(c)that all consents, approvals or authorisations of any relevant authority
which are required on the part of the Security Parties or which are advisable
for or in connection with the execution, delivery, performance, legality and
enforceability of the Security Documents have been obtained and are in full
force and any conditions contained therein or otherwise applying thereto have
been complied with;·

 

(d)that the Security Parties are not in default under any agreement to which the
Security Parties or any one of them is/are a party or by which the Security
Parties or any one of them may be bound and no prosecution, litigation,
arbitration or administrative proceedings are presently current or pending or
threatened which prosecution, default litigation arbitration or administrative
proceedings as the case may be might materially affect the solvency of the
Security Parties and might impair the Security Parties' ability to perform the
Security Parties' obligations under the Security Documents;

 

(e)that the Borrower(s) and the other Security Parties have the full and
absolute power, right and authority to execute this Agreement and the other
Security Documents and that there is and shall be no person or party having
priority over the Lender in respect of the Said Property and/or the Security
Documents, save and except as the Lender may agree in writing in its absolute
discretion;

 

(f)if the Borrower(s) or any of the other Security Parties is/are a
corporation:-

 

(i)the Borrower(s) and/or the other Security Parties are duly incorporated under
the relevant law;

 

(ii)all requisite corporate shareholders or other approvals for the execution of
this Agreement and/or the other Security Documents have been obtained;

 

(iii)the Borrower(s) and/or the other Security Parties are empowered to execute
this Agreement and/or the other Security Documents under their respective
constitutive document;

 

(g)that all the particulars and declarations furnished, provided or made by the
Borrower(s) and/or the other Security Parties in respect of the Borrower(s)'
application for the Facilities are true, accurate and correct in all respects;

 

(h)that there is no default by any of the relevant parties of any of the terms
of the Sale and Purchase Agreement or the Principal Sale and Purchase Agreement
or the Construction Agreement, as the case may be; and

 

(i)such other representations and warranties as are set out in the relevant
Letters of Offer shall be binding on the Borrower(s).

 

 



6

 

 



SECTION 3.02       TRUTH AND CORRECTNESS OF REPRESENTATIONS AND WARRANTIES

 

(a)The Borrower(s) acknowledge(s)"that the Lender has accepted this Agreement on
the basis of, and in full reliance upon, the aforesaid representations and
warranties, which will be correct and complied with in all material respects so
long as this Agreement shall remain in force and each of the above
representations and warranties will \Je correct and complied with in all
material respects so long as the Facilities shall remain available and until the
Indebtedness due hereunder and under the Security Documents have been
discharged.

 

(b)The truth and correctness of all the matters stated in the representations
and warranties under Section 3.01 hereof shall form the basis of the Lender's
commitment to make available or continue to make available the Facilities to the
Borrower(s). If any such representations and/or warranties made shall at any
time hereafter be found to have been incorrect in any material respect then and
in such event and notwithstanding anything to the contrary hereunder the Lender
shall have the right at its absolute discretion to review, suspend, recall or
terminate the Facilities or any part thereof.

 

SECTION 3.03       PURPOSE OF THE FACILITIES

 

(a)The Facilities shall be utilised by the Borrower(s) for the respective
purposes set out in the Letters of Offer. If the Borrower(s) shall require the
utilisation of the Facilities or any part thereof for any other purpose the
Borrower(s) shall obtain the prior written consent of the Lender which consent
may be withheld, refused or given unconditionally or subject to such terms and
conditions as the Lender shall deem fit.

 

(b)Without prejudice to the obligations of the Borrower(s) under Section
3.03(a), the Lender shall not be obliged to concern itself with the application
by the Borrower(s) of the Facilities.

 

ARTICLE IV

 

COVENANT TO PAY

 

SECTION 4.01

 

(A) COVENANT TO PAY THE OVERDRAFT AND/OR TRADE FACILITIES

 

In consideration of the Lender having agreed at the request of the Borrower(s)
to grant and make available and continue to grant and make available the
Overdraft and/or the Trade Facilities (where applicable) to the Borrower(s), the
Borrower(s) hereby AGREE(S), COVENANT(S) AND UNDERTAKE(S):-

 

(a)to repay to the Lender ON DEMAND all sums of money which are now or shall
from time to time or at any time hereafter be due or owing by the Borrower(s)
solely or jointly with any other persons firms or companies and whether as
principal or surety or which the Borrower(s) may be or become liable to the
Lender any where on banking account or accounts current or otherwise or in any .
manner whatsoever including the balance for the time being owing for or in
respect of cheques bills notes drafts or other negotiable instruments accepted
paid or discounted for and on behalf of the Borrower(s) either alone or jointly
with another or others or for any payments loans credits or advances made to or
for the use or accommodation or on behalf of the Borrower(s) either alone or
jointly with another or others pursuant to or in respect of or under any
guarantee or letter of credit given established or opened by the Lender for the
Borrower(s) or any contracts for the forward delivery of goods bills or specie
or in respect of any other banking facilities whatsoever whether or not given
upon or under any trust receipts or other security whatsoever or otherwise
howsoever up to such aggregate sum as the ad valorem stamp duty paid on the
original of this Agreement and/or any supplements thereto together with interest
thereon at the applicable Prescribed Rate or as the case may be at the
applicable Default Rate, Commission, Discount Rate and other Banking Charges and
all costs charges and other expenses which the Lender may charge in respect of
any of the matters aforesaid or which the Lender may pay or incur in perfecting
the securities or in enforcing or obtaining payment of such moneys or in paying
any expenses or outgoings whatsoever in respect of or in insuring repairing
maintaining managing or realising the Said Property and or any buildings
fixtures crops or plants thereon or in defending prosecuting or otherwise
howsoever taking part in or attending at (whether on a watching brief as
observer or otherwise howsoever) any action enquiry hearing suit or other
proceedings whatsoever affecting the Said Property or any buildings fixtures
crops or plants thereon and also all other payments and sums hereinafter
mentioned or stipulated and other usual bankers' charges;

 

 



7

 

 



(b)If and when the said account or accounts current or otherwise shall be closed
either by demand as aforesaid or by the death or winding up or other default as
the case may be of the Borrower(s) and/or the Assignor(s) (or where the
Borrower(s) and/or the Assignor(s) shall be more than one· person by the death
.or winding up or other default as the case may be of any of them) a balance
shall be owing to the Lender by the Borrower(s) or the personal representative
or liquidators of the Borrower(s) as the case may be will so long as the same or
any part thereof shall remain owing pay to the Lender interest thereon at the
applicable Default Rate (both before and after judgement and order) computed
from the time when such balance shall have been ascertained and the Borrower(s)
agree(s) that the statement of the Manager, Assistant Manager or any other
Officer of the Lender or any solicitor or from of solicitors purporting to act
for the Lender as to the amount of such balance shall be final and conclusive
evidence against the Borrower(s);

 

(c)to pay all such sums and monies as are or may become payable by the
Borrower(s) under this Agreement and in particular (but without limiting the
generality of the foregoing) all the costs, charges, expenses, recoverables and
other sums and monies provided herein:

 

(d)It is hereby expressly agreed and declared by the Borrower(s) that in
addition to the terms and conditions herein, the Trade Facilities and Overdraft
shall be subject to the additional terms and conditions set out in the Fourth
Schedule which are applicable to the facilities comprised therein.

 

(B)COVENANT TO PAY THE TERM LOAN

 

In consideration of the Lender having agreed at the request of the Borrower(s)
to grant and make available and continue to grant and make available the Term
Loan to the Borrower(s), the Borrower(s) hereby AGREE(S), COVENANT(S) AND
UNDERTAKE(S):-

 

(a)to repay to the Lender ON DEMAND the Term Loan together with interest thereon
at the applicable Prescribed Rate or as the case may be at the applicable
Default Rate (which rate shall be applicable before as well as after any
judgement or order obtained against the Borrower(s)) and all other monies owing
or payable under the terms of this Agreement

 

AND until demand as aforesaid the Borrower(s) will repay the Term Loan and
interest thereon at the applicable Prescribed Rate by way of the Instalments,
the first of the Instalment to be paid on the first (1st) day of the month
following next after the date on which the full amount of the Term Loan shall
have been advanced or paid to or on behalf or for the benefit of the Bonower(s)
and/or Assignor(s) or on the first day of such other month as the Lender may
stipulate in the relevant Letters of Offer and the subsequent Instalments to be
paid at regular successive intervals of one (1) month or such or other intervals
stipulated by the Lender in the relevant Letters of Offer until the full amount
of the Term Loan and all interest thereon shall have been fully paid and
satisfied PROVIDED ALWAYS that notwithstanding the provisions relating to the
schedule of Instalments under this Section, the Lender may in its absolute
discretion at any time and from time to time whether at the request of the
Borrower(s) or otherwise be entitled (but not obligated) to accept payment of
the monies due or becoming due hereunder by such increased or reduced amount
and/or number of Instalments as may be agreed or agree to suspend payments
thereof or give such further time or indulgence for payment but nothing
contained in this Section or done hereunder shall be construed as prejudicing or
impairing the security hereunder or the Lender in the exercise of all, or any of
the remedies available to it hereunder on default by the Borrower(s).

 

(b)(i) In the case where the principal and interest payments on the Instalments
are aggregated

 

until such time as the Borrower(s) shall commence to make payment of the
Instalments the Borrower(s) will pay to the Lender interest at the applicable
Prescribed Rate and/or the Default Rate as the case may be (both before and
after judgement or order) on daily rests on every sum advanced to or otherwise
however payable by the Borrower(s) under this Agreement (whether the same shall
form part of the Term Loan or otherwise however) from the date on which the sum
in question shall first be advanced or paid out by the Lender. The said interest
shall be payable monthly, or at such other intervals as the Lender may
stipulate, the first of which payments shall be made on the first day of every
month commencing in the month following next after the said date on which such
sum shall first be advanced or paid out as aforesaid or such other date as the
Lender may from time to time stipulate;

 



8

 

 



(ii) In the case where the Instalments on the Term Loan comprise of principal
only and interest is paid separately

 

the Borrower(s) shall pay to the Lender interest at the applicable Prescribed
Rate and/or the Default Rate as the case may be, (both before and after
judgement. or order) on daily rests before full drawdown, and upon full
drawdown, on monthly rests or such other rest period as may be prescribed by the
Lender on every sum advanced to or otherwise however payable under this
Agreement (whether the same shall form part of the Term Loan or otherwise
however) from the date on which the sum in question shall first be advanced or
paid out by the Lender until the Term Loan has been repaid in full. The said
interest shall be calculated on the amount outstanding and shall be payable
monthly or at such other intervals as the Lender may stipulate, the first of
which payments shall be made on the first day of every month commencing in the
month following next after the said date on which such sum shall first be
advanced or paid out as aforesaid or such other date or intervals as the Lender
may from time to time stipulate;

 

(c)to pay all such sums and monies as are or may become payable by the
Borrower(s) under this Agreement and in particular (but without limiting the
generality of the foregoing) all the costs, charges, expenses, recoverables and
other sums and monies provided herein.

 

AND NOTWITHSTANDING that the payments specified in this Section 4.01(B) may have
been made as aforesaid the Tenn Loan and any monies payable by the Borrower(s)
to the Lender under this Agreement and interest thereon as herein provided shall
continue to be due for all purposes ON DEMAND.

 

Notwithstanding that no full drawdown of the Term Loan has been made, the Lender
may by notice in writing to the Borrower(s) require the repayment of the Term
Loan by Instalments.

 

SECTION 4.02       ADDITIONAL INTEREST/DEFAULT RATE

 

(a)In addition and without prejudice to the power rights and remedies herein
conferred, if the Borrower(s) shall draw in excess of the approved limit of the
Overdraft or any approved sub-limit of the facilities comprised therein or any
subsequent revised limit or sub-limits of the Overdraft as notified by the
Lender to the Borrower(s) from time to time whether such excess shall arise as
permitted from time to time by the Lender or by any debit to the account of the
Borrower(s) which the Lender is entitled to make, the Borrower(s) shall pay to
the Lender additional interest at the rate of four per centrum (4.0%) per annum
above the Base Lending Rate or any other rate or sum that may be imposed by the
Lender at any time at its absolute discretion (both before and after judgement
and order) as agreed liquidated damages on the amount in excess of the abovesaid
applicable limit or sub-limit or any other sum or moneys due and payable at that
time calculated from the date of such drawing or utilisation or default until
the date of payment of the amount thereof without prior notice to the
Borrower(s). All capitalised and accumulated unpaid interest shall be taken into
account for the purpose of ascertaining whether the approved limit or
sub-limits, as the case may be of the Overdraft has been exceeded or not under
this sub-section. In the event of any excesses over the approved limit of the
Overdraft or any approved sub-limit of the facilities comprised therein, the
Lender may at its absolute discretion reduce the sub-limits of one or more of
the facilities until the excess has been paid or repaid in full without
affecting the Lender's rights and remedies herein or under any of the Security
Documents.

 

(b)In addition and without prejudice to Section 4.02(a) hereof, in the event of
a demand by the Lender pursuant to Section 4.01 hereof for payment of all
principal moneys including capitalised interest under the Facilities and all
interest thereon and all other sums or monies (whether principal or interest)
for the time being due and owing under the Facilities or recall of the
Facilities or any of the facilities comprised therein or a default in the
payment of any moneys covenanted to be paid, the Borrower(s) shall pay the
Lender additional interest at the rate of one percentum (1%) above the
Prescribed Rate or any other rate or sum that may be imposed by the Lender at
any time at its absolute discretion (both before and after judgement or order)
as agreed liquidated damages on the principal moneys including capitalised
interest and all interest thereon and all other smns or moneys (whether
principal or interest) for the time being due and owing under the Facilities
calculated from the date of such demand pursuant to Section 4.01, default or
recall as the case may be until the date of full payment thereof (both before
and after judgement or order).

 

 



9

 

 



(c)In addition and without prejudice to the powers, rights and remedies herein
conferred upon the Lender, if the Borrower(s) shall default in the payment on
due date of any one or more of the instalments of the Term Loan or interest and
other monies herein covenanted to be paid under the Term Loan or in the event of
demand by the Lender for repayment of the Term Loan and interest thereon or
other monies covenanted to be paid herein or recall of the Term Loan, the
Borrower(s) shall pay to the Lender additional interest at the rate of one
percentum (1%) above the Prescribed Rate or such other rate or sum as the Lender
may stipulate as agreed liquidated damages on the Instalment or Instalments of
the Term Loan and/or interest and any other sums at that time due or in arrears
calculated from the date of such default demand or recall as the case may be,
until the date of payment of the amount thereof (both before and after judgment
or order). Notwithstanding the above, the Lender may at its absolute discretion
impose a minimum charge of such amount as the Lender may deem fit as late
payment interest.

 

(d)Notwithstanding the provisions of subclauses (b) and (c) above, in the event
of a demand by the Lender or a default by the Borrower(s) as mentioned in
subclauses (b) and (c) above, the Lender may at its absolute discretion choose
to vary the Prescribed Rate whether in addition to or instead of imposing
additional interest at the Default Rate. Such variation of the Prescribed Rate
may at the Lender's discretion continue to be applicable notwithstanding that
the relevant default may be remedied.

 

SECTION 4.03       DEMANDS/NOTICES

 



(a)If and when the Facilities, interest thereon and all monies hereby covenanted
to be paid by the Borrower(s) to the Lender shall be demanded as aforesaid or
shall otherwise be required to be settled, the monies owing by the Borrower(s)
to the Lender shall be ascertained by the Lender and when such monies shall be
ascertained the Borrower(s) agree(s) that the statement of the Manager,
Assistant Manager or any other Officer of the Lender or by any solicitor or firm
solicitors purporting to act for the Lender as to the amount of the monies in
respect of the Facilities, interest thereon and all monies due and payable under
this Agreement shall be final and conclusive.



(b)Any demand for payment of the monies intended to be hereby secured may be
made by a notice in writing requiring payment within seven (7) days from the
date thereof or in such form as may be prescribed by or under the applicable
Acts and may be signed on behalf of the Lender by any Manager, Assistant Manager
or any other Officer of the Lender or by any solicitor or firm of solicitors
purporting to act for the Lender and such notice shall be deemed to have been
sufficiently served on the Borrower(s) if it is left at the usual or last known
place of residence or at the address herein-stated of the Borrower(s) or at the
usual or last known place of business of the Borrower(s) or sent by registered
letter or ordinary mail or by telex or facsimile to any of such addresses or
telex/facsimile numbers of the Borrower(s). In the case of posting, the service
shall be deemed to be made at the time when the registered letter or ordinary
mail would in the ordinary course of post be delivered (notwithstanding its
subsequent return), in the case of telex, the service shall be deemed to be made
immediately upon transmission thereof and confirmed by answerback and in the
case of facsimile, on production of a transmission report by the machine from
which the facsimile was sent.

(c)Any notice required or permitted to be served by the Lender under or pursuant
to this Agreement may be served and shall be deemed served in the like manner as
a notice demanding payment as provided in Section 4.03(b) herein. In the case of
notice issued by way of advertisement, the Borrower(s) shall be deemed to have
received such notice on the date of the advertisement.

 

(d) (i)Any notice or communication from the Borrower(s) to be given to the
Lender may be sent by personal despatch, courier or by registered or ordinary
mail to the lending branch of the Lender and such notices or communications
shall only be received when acknowledged by the Lender.

 

(ii)The Lender shall be entitled to rely upon and act on the instructions of the
Borrower(s), whether oral or written and whether given by telephone, post,
telex, cable, facsimile transmissions or other electronic means. Without
prejudice to the generality of the foregoing, the Lender shall be entitled to
rely and act on any notice or instructions given whether based on signatures
which appear to the Lender, by reference to the names and signatures of such
persons filed with the Lender to be the signatures of:-

 



10

 

 



(i)the Borrower(s); or

(ii)any of the persons authorised by the Borrower(s) to issue any notice or any
instructions whatsoever on behalf of the Borrower(s),

 

or otherwise, without enquiry on the part of the Lender as to the identity of
the person giving or purporting to give such notices or instructions or as to
the authenticity of such notices or instructions notwithstanding that it is
subsequently shown that the same was not given by the Borrower(s). The Lender is
entitled to treat all such notices or instructions given, as binding upon the
Borrower(s) .and the Lender shall be entitled (but not bound) to take such steps
in connection with or in reliance upon such communication and the risk of the
instructions being given by unauthorised persons, any misunderstanding or any
error, loss or delay resulting from the use of telephone, postal services, telex
or teletype machines, cable devices, facsimile transmission, devices or
electronic or other means are entirely the risk of the Borrower(s).

 

(iii)The Lender shall be under no duty to enquire into the genuineness or
authenticity of the communication given to the Lender by any of the forms of
communication referred in subclause (d)(ii) above and the Lender's rights under
this Agreement shall not be affected by any misuse or unauthorised use of such
communication. The Lender shall be indemnified in full by the Borrower(s)
against all loss, claims, demands, costs, damages, expenses and all other
liabilities whatever which it may incur in consequence of its accepting and
acting on such communication.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.01       CONDITIONS PRECEDENT AS TO THE AVAILABILITY OF THE FACILITIES

 

The obligations of the Lender to make the Facilities available for disbursement
and/or to permit its utilisation by the Borrower(s) is subject to the
fulfillment in a manner satisfactory to the Lender and its legal advisers, prior
to the utilisation of the Facilities by the Borrower(s) of the following
conditions:,

 

(a)the Security Documents referred to herein and/or which are required by the
Lender to be executed by the Security Parties have been duly executed, stamped
and registered with such registries as the Lender may deem necessary or
expedient and copies thereof duly delivered to the Lender PROVIDED THAT the
Lender may at its absolute discretion disburse the Facilities or any part
thereof upon presentation of the Security Documents at the relevant registries;

 

(b)a search having been made at the relevant land registry/land office
confirming that the Said Land and the Said Property are free from all
encumbrances and no acquisition notices have been lodged and/or registered or
issued against the Said Land and the Said Property and the lodgment of a private
caveat on the master title of the Said Property;

 

(c)the Lender is satisfied that the execution, delivery and performance of the
Security Documents have been duly authorised and approved by all necessary
parties and that the same do not contravene any law, rules or regulations or any
contractual or other restrictions binding upon the Borrower(s) or the other
Security Parties (if any);

 

(d)the receipt by the Lender of all relevant undertakings and confirmations
required by the Lender to the Lender's satisfaction;

 

(e)where the Facilities is to be disbursed by Progressive Releases, the receipt
by the Lender of the relevant architect certificates or invoices (in the case
where the Lender is part financing the Construction Price);

 

(f)the Borrower(s) shall have delivered or caused to deliver to the Lender the
current receipts of quit rent, assessments, rates, dues and other outgoings
thereto as the Lender may require;

 

(g)where required by the Lender, a valuation of the Said Property and
verification of the address the Said Property by a valuer appointed by the
Lender at the cost and expense of the Borrower(s);

 

 



11

 

 



(h)receipt by the Lender of the original copy o(the Sale and Purchase Agreement
and the Principal Sale and Purchase Agreement (where applicable) and all other
documents pertaining to the Said Property as the Lender may require;

 

(i)where the Borrower(s) or any of the other Security Parties is/are a
corporation, receipt by the Lender of certified true copies of the Memorandum
and Articles of Association and the Forms 24, 44 and 49 and the board resolution
authorising the execution of the Security Documents of each of the Security
Parties;

 

(j)receipt by the Lender of all insurance policies required by the Lender to be
taken out;

 

(k)the difference between the purchase price under the Sale and Purchase
Agreement and the Overdraft and/or Term Loan has been fully settled;

 

(i)completion of all legal documentation to the satisfaction of the Lender mid
upon the Lender's solicitors' confirmation that it is in order to release the
Facilities;

 

(m)a search having been made at the Official Assignee's/Receiver's
office/Companies Commission of Malaysia and a satisfactory report having been
obtained on the Vendor/Developer/Registered Proprietor (as the case maybe), the
Borrower(s) and the other Security Parties;

 

(n)the Borrower(s) shall have complied with and satisfied to the Lender's
satisfaction all operational requirements relating to the operation of the
Facilities as may be stipulated by the Lender from time to time;

 

(o)Where the Lender is part-financing the construction/renovation of the
Building:-

 

(i)receipt of all relevant approvals from the relevant authorities in relation
to the construction of renovation of the Building including without limitation,
the approvals for drawings, designs, specifications, materials, earth work
plans, building and layout plans have been obtained;

 

(ii)the receipt of the duly executed stamped original Construction Agreement
confirming the appointment of the Contractor and the Construction Price;

 

(iii)the difference between the Construction Price and the Facilities (or the
part of the Facilities granted to part-finance the construction/renovation of
the Building) has been fully settled by the Borrower(s);

 

(iv)receipt of the letter of undertaking from the Contractor to the Lender to
immediately refund the Facilities (or the part of the Facilities granted to
part-finance the construction/renovation of the Building) in the event the
Contractor breaches any term of the Construction Agreement or if the
construction/renovation of the Building is abandoned or not completed or if the
Certificate of Fitness for occupation of the Building, if required, is not
obtained;

 

(p)where the Lender is part-financing the premium for the mortgage reducing term
assurance, the balance of the premium required has been fully settled by the
Borrower(s);

 

(q)payment of all fees, costs and charges (including processing fees, stamp
duty, legal and other professional fees and charges);

 

(r)there has been no material change in the circumstances of the Borrower(s) or
any other Security Parties which in the opinion of the Lender would have an
adverse impact on the ability of the Borrower(s) and/or the other Security
Parties to perform its obligations under this Agreement and the other Security
Documents in accordance with the terms hereof; and

 

(s)the additional conditions precedent set out in the relevant Letters of Offer
shall have been satisfied and fulfilled.

 

Pending fulfillment in a manner satisfactory of any of the conditions
hereinbefore stipulated, the Lender may at its absolute discretion withdraw,
cancel, terminate or suspend the Facilities or disbursement of any part thereof.

 



12

 

 



SECTION 5.02       PERFORMANCE OF COVENANTS

 

The obligation of the Lender to grant the Facilities under this Agreement or to
continue with the Facilities shall also be subject to the following conditions:

 

(a)the Lender is satisfied that no event has occurred so as to render the
Facilities immediately repayable and no event of default under any agreement or
arrangement referred to in this Agreement and the other Security Documents shall
have happened and be continuing;

 

(b)there shall not !lave occurred any default in the performance by any party
thereto of any covenant or agreement contained in any of the agreements and
arrangements referred to in Section 5.02(a) hereof;

 

(c)the matters represented by the Borrower(s) set out in Section 3.01 are true
and correct in all respects;

 

(d)no extraordinary circumstances or changes of law or other governmental action
shall have occurred which shall make it improbable that the Borrower(s) will be
able to observe and perform the covenants and obligations on the Borrower(s)'
part to be observed and performed under the provisions of this Agreement;

 

(e)no extraordinary circumstances or change of law or circumstances or other
governmental action shall have occurred or is likely in the opinion of the
Lender to occur which shall in the opinion of the Lender render it unlawful to
grant the Facilities or to grant the Facilities on the security contemplated
hereunder.

 

SECTION 5.03       WAIVER OF CONDITIONS PRECEDENT

 

It is hereby expressly acknowledged and declared that the terms and conditions
contained in this Article V are inserted for the sole benefit of the Lender and
may therefore be waived wholly or in part by the Lender at the sole and absolute
discretion of the Lender unconditionally or upon terms and conditions specified
by the Lender without prejudicing the rights of the Lender hereunder and such
waiver shall not preclude the Lender from insisting on the Borrower(s)'
compliance with such waived terms and conditions at a subsequent time.

 

 

ARTICLE VI

 

UTILISATION OF THE FACILITIES

 

SECTION 6.01       UTILISATION OF THE FACILITIES

 

In the event that the Facilities or part of it shall for whatever reason be
unutilised after three (3) months from the date of the relevant Letter of Offer
or after such other period as the Lender may stipulate at its absolute
discretion, the Lender shall be at liberty at its absolute discretion to
withdraw the Facilities in which event the Borrower(s) shall reimburse all
costs, fees and expenses including legal fees incurred by the Lender or to vary
the terms of the Facilities.

 

SECTION 6.02       ADVANCE TO THIRD PARTIES

 

The Lender shall be at liberty and is hereby expressly authorised by the
Borrower(s) to advance or pay the whole of the Facilities or such part or parts
thereof to any financial institution, firm of solicitors, Developer/Vendor or
the Contractor, builder architect or such other person(s) responsible for or
concerned with the sale and/or construction of the Said Property or to any other
person at such times in such manner by such amounts and upon such contingencies
and conditions as the Lender may in its absolute discretion decide and/or by
Progressive Releases or otherwise in accordance with the schedule of payment set
out in the Sale and Purchase Agreement or such variations in the order of the
schedule of payment as the Lender may in its absolute discretion deem fit.

 

AND it is hereby declared that such express authorisation as aforesaid shall be
irrevocable AND it is hereby expressly acknowledged, agreed and confirmed by the
Borrower(s) that all advances and payments to the party(ies) aforesaid shall for
all purposes whatsoever be deemed to be and form part of the monies secured by
and owing under this Agreement and the acknowledgment of receipt by the
aforesaid party(ies) shall be as good and sufficient and effective as if the
same had been made or given by the Borrower(s) personally. And it is hereby
further irrevocably agreed and confirmed by the Borrower(s) that the Borrower(s)
shall not be entitled to object to or to restrain such payment by the Lender.

 



13

 

 



And where applicable and without prejudice to the Lender's powers and rights
herein conferred it is hereby expressly agreed between the parties hereto that
in the event of any default on the part of the Developer/Vendor or the
Contractor, as the case may be, in honouring its obligations to any financial
institution or in the opinion of the Lender the Developer/Vendor or the
Contractor, as the case may be, and/or the Assignor(s) is/are in breach of the
Sale and Purchase Agreement or the Construction Agreement, as the case may be
the Lender shall be at liberty to withhold the disbursement or utilisation of
the Facilities or any part or such part thereof and if the Lender decides to
withhold any disbursement or utilisation, the Borrower(s) shall indemnify and
keep indemnified the Lender against all losses, actions, proceedings, costs,
expenses, claims and demands in respect of the same.

 

SECTION 6.03       OPERATION OF OVERDRAFT

 

In addition to and not in derogation of any of the conditions herein contained,
where the Facilities are a combination of Term Loan and Overdraft:-

 

(a)the Overdraft shall be available to the Borrower(s) only after the full
drawdown of the Term Loan; and

 

(b)prior to the full payment of the purchase price in respect of the Said
Property, the Borrower(s) shall not utilise the Overdraft for any other purpose
than for the purpose of financing the purchase of the Said Property.

 

ARTICLE VII

 

INTEREST

 

SECTION 7.01A        CALCULATION OF INTEREST ON OVERDRAFT

 

The interest chargeable at the applicable Prescribed Rate shall be calculated on
the daily outstanding balance of the Borrower(s) Overdraft account and shall be
debited at the end of every calendar month and shall be paid monthly by the
Borrower(s).

 

SECTION 7.01B       CALCULATION OF INTEREST ON TERM LOAN

 

The interest chargeable on any part of the Term Loan advanced or disbursed by
the Lender or otherwise howsoever payable by the Borrower(s) to the Lender under
this Agreement (whether the same shall form part of the Term Loan or otherwise)
from the date on which the same shall have been advanced or disbursed or become
payable as aforesaid and (i) in the case where principal and interest payments
are aggregated in the Instalments, until the full amount of the Term Loan shall
have been advanced or paid to or on behalf of or for the Borrower(s) or (ii) in
the case where the Instalments comprise of principal only and interest is paid
separately, until the Term Loan has been repaid in full, shall be calculated on
the amount outstanding and shall become due in the matter and at the times as
provided in Section 4.01(B)(b) hereof.

 

(a)CALCULATION WHERE INTEREST IS ON YEARLY RESTS

 

The interest chargeable at the applicable Prescribed Rate between the date on
which the full amount of the Term Loan shall have been advanced or paid as
aforesaid and the last day of the existing year shall be calculated on the full
amount of the Term Loan and all other sums then payable by the Borrower(s). In
and for each succeeding year thereafter, interest at the Prescribed Rate shall
be calculated on the total amount of the monies due to the Lender hereunder
(whether for principal or interest) as at the last day of the preceding year and
shall be deemed to be due on the first day of the year then commencing.

 

(b)CALCULATION WHERE INTEREST IS ON MONTHLY RESTS

 

The interest chargeable at the applicable Prescribed Rate shall be calculated on
the full amount of the Term Loan and all other sums then payable by the
Borrower(s) as from the date of release till the end of the month of such
release. In and for each succeeding month thereafter, interest at the Prescribed
Rate shall be chargeable on the sum owing as at the last day of the preceding
month and shall be due and payable on the first day of the following month.

 

 



14

 

 

 



No part of any Instalments to be paid by the Borrower(s) as hereinbefore
provided or any other payments which the Borrower(s) may make to the Lender
shall be deemed to be a repayment of principal until all interest due or deemed
to be due to the 'Lender has been paid.

 

(c)CALCULATION WHERE INTEREST IS ON DAILY RESTS

 

The interest chargeable at the applicable Prescribed Rate shall be calculated on
the daily outstanding balance of the principal sums in the Term Loan account and
shall be debited at the end of every calendar month and shall be due and payable
on the first day of the following month.

 

No part of any Instalments to be paid by the Borrower(s) as hereinbefore
provided or any other payments which the Borrower(s) may make to the Lender
shall be deemed to be a repayment of principal until all interest due or deemed
to be due to the Lender has been paid.

 

SECTION 7.02       VARIATION OF INTEREST RATE

 

(a)Notwithstanding the provisions relating to the Base Lending Rate and/or the
percentage of interest imposed above the Base Lending Rate and/or the
commission/discount rates as hereinabove provided, the Lender shall be entitled,
from time to time (both before and after judgement or order) and without any
requirement for the agreement of the Borrower(s), to vary at the discretion of
the Lender the Base Lending Rate and/or such percentage of interest imposed
above the Base Lending Rate (including changing entirely the basis upon which
the Prescribed Rate and/or the Default Rate is arrived at) and/or the applicable
rest period and/or the commission/discount rates in the manner hereinafter set
out:-

 

(i)in respect of the Base Lending Rate by placing in one issue of a daily
national newspaper a general notice of change of the Base Lending Rate addressed
to the public generally or by ·posting a notice of such variation in any of the
Lender's branch premises;

 

(ii)in respect of the percentage of interest imposed above the Base Lending
Rate, or the applicable rest period, and/or the commission/discount rates the
Lender has the discretion to vary such rates or the rest period in the same
manner set out in subsection (i) above or by serving a notice in writing on the
Borrower(s), which written notice may be incorporated into the Lender's bank
statements forwarded to the Borrower(s) periodically.

 

PROVIDED ALWAYS that the effective date of the change of the Base Lending Rate
and/or the · percentage of interest imposed above the Base Lending Rate and/or
the applicable rest period and/or the commission/discount rates shall be the
date specified in the advertisement or in the notice, and if notice be given in
the Lender's bank statement, the date specified in the bank statement,
notwithstanding that such specified date from which the amended Base Lending
Rate or percentage of interest above the Base Lending Rate or the rest period or
the commission/discount rates are payable or applicable shall be earlier than
the date of the advertisement or notice, as the case may be. Notwithstanding the
issue of the general notice specified in subclause (i) above, the Lender may at
its absolute discretion decide (without any further notice to the Borrower(s))
that such variation shall not apply to the Borrower(s) and the Security Parties
to whom a demand under Section 4.03 had been made or legal proceedings had been
commenced against the Borrower and/or any of the Security Parties.

 

(b)The decision of the Lender as to what at any time is the Base Lending Rate or
the percentage of interest above the Lender's Base Lending Rate or the
applicable rest period or the commission/discount rates and the date(s) from
which such amendments shall take effect, shall be final and conclusive and shall
not be questioned on any account whatsoever.

 

(c)Where repayment of the Term Loan and interest thereon is by way of
instalments then, if and whenever the rate of interest payable by the
Borrower(s) and/or the applicable rest period under this Agreement shall be
varied in the manner herein this Agreement appearing, the Lender may, at its
absolute discretion, make the necessary adjustment consequent upon such
variation either:-

 

(i)by varying the amount of any Instalments; and/or

 

(ii)by varying the number of the Instalments.

 

 



15

 

 



SECTION 7.03         CAPITALISATION OF ALL MONIES DUE

 



(a)Subject always to Section 7.04, the interest on any monies for the time being
hereby secured including capitalised interest shall at the end each calendar
month be capitalised and added for all purposes to the principal sum then owing
and shall thenceforth bear interest at the applicable Prescribed Rate or as the
case may be, the applicable Default Rate and be secured and payable accordingly
and all covenants and conditions .contained in or implied by these presents and
all powers and remedies conferred by law or these presents and all rules of law
or equity in relation to the said principal sum and interest shall equally apply
to such capitalised arrears of interest and to interest on such arrears.

 

(b)The right of the Lender to charge compound interest as conferred on the
Lender by this Agreement shall subsist and continue to subsist notwithstanding
the issue and/or service of a demand for payment of monies or any of the monies
hereby secured and/or notwithstanding that the relationship of
financier-customer between the parties hereto shall have ceased for any reason
or due to any cause whatsoever.

 

SECTION 7.04       INTEREST EXCLUDED FROM LIMIT OF PRINCIPAL

 

For the purpose of ascertaining whether the limit of the Facilities intended to
be hereby secured has been exceeded or not all accumulated and capitalised
interest shall be deemed to be interest and not principal sum.

 

 

ARTICLE VIII

 

SECTION 8.01        COMMITMENT FEE

 

The Borrower(s) expressly agree(s) and undertake(s) to pay a commitment fee of
one per centum (1%) per annum (or such other rate as determined by the relevant
authorities from time to· time and so imposed by the Lender) on any portion of
the Overdraft limit unutilised by the Borrower(s) and such commitment fee is to
be debited to the account at the end of each calendar month and be capitalised
and added for all purposes to the principal sum then owing and shall thenceforth
bear interest at the applicable Prescribed Rate or as the case may be, the
applicable Default Rate and be secured and payable accordingly and all the
covenants and conditions contained in this Agreement in relation to the
principal sum and interest shall equally apply to the said commitment fee and to
such capitalised arrears of interest thereon. Further, for the purposes of
ascertaining whether the Overdraft limit intended to be hereby secured has been
exceeded or not all accumulated and capitalised fee shall not be deemed to be
principal sum.

 

SECTION 8.02        PREPAYMENT

 

(a)Notwithstanding any provision for payment by Instalments hereinbefore
contained, the Borrower(s) may at any time by giving the Lender three (3)
months' notice in writing or such other notice period as may be stipulated by
the Lender (which said period shall be calculated from the date of the Lender's
actual receipt of the said notice) or by paying interest for the period
corresponding to the notice period, in lieu of such notice, prepay the Term
Loan, interest thereon and all other monies then owing to the Lender under this
Agreement or such lesser amount as the Lender may at its discretion accept
PROVIDED ALWAYS that:-

.

(i)the whole principal amount of the Term Loan has been disbursed by the Lender;

 

(ii)any partial prepayment shall be in multiples of not less than Ringgit One
Thousand (RMI1,000-00) only or such other amount as stipulated by the Lender and
shall be applied towards payment or on account of the Instalments in the inverse
order of their maturity;

 

To incorporate a new sub-clause under (a) (v):-

 

"where the prepayment is made prior to the maturity of the tenure of the
Facilities or specified lock-in period as stated in the Letters of Offer or
failure to drawdown after a drawdown notification, the Borrower(s) shall pay
such amount as determined by the Lender at its sole and absolute discretion
representing any loss incurred by the Lender as a result of or arising from such
prepayment or failure to drawdown and the cost of the Lender for having funded
the Facilities up to the date the prepayment is made".

 



16

 

 



(b)Save as provided in this Section 8.02(a), the Borrower(s) shall not be
entitled to prepay the Term Loan or any part thereof unless with the consent of
the Lender in writing.

 

(c)Notwithstanding any provisions in this Agreement to the contrary the Lender
may allow the Borrower(s) to redraw or reborrow any of the amounts prepaid at
any time and from time to time and such amounts redrawn or reborrowed together
with interest thereon at the applicable Prescribed Rate and/or Default Rate as
the case maybe (both before as well as after judgment or order) shall for all
purposes whatsoever be deemed to be and from part of the Indebtedness secured by
and owing under this Agreement.

 

SECTION 8.03        REVIEW OF ACCOUNTS

 

(a)Nothing in the Letters of Offer or in this Agreement shall be deemed to
impose on the Lender any obligation either at law or in equity to make or to
continue to make available the Facilities to the Borrower(s). The Facilities and
all other monies payable hereunder, including renewal fee thereon (where
applicable) shall be payable on demand.

 

(b)Notwithstanding anything to the contrary in the Letters of Offer or this
Agreement, and further notwithstanding any specific purpose(s) for the
Facilities agreed to in the Letters of Offer, the Lender shall be entitled to
review the granting and/or continuation of the Facilities at any time and from
time to time (irrespective of whether or not the Facilities or any part thereof
has been utilised / disbursed or whether any Event of Default has occurred) and
to exercise any of its rights or powers to withdraw, cancel, suspend, terminate
or recall the Facilities or any part thereof, and the Borrower(s) hereby
agree(s) to immediately accept such decision and/or repay to the Bank the
Indebtedness then due and outstanding.

 

 

ARTICLE IX

 

SECURITY

 

SECTION 9.01       SECURITY

 

(a)Security by Assignment

 

(i)For the consideration aforesaid the Borrower(s) shall absolutely assign (if
the Borrower(s) is also the Assignor(s)) or shall cause the Assignor(s) as the
case may be to absolutely assign to the Lender the Said Property and the full
and entire benefit of the Sale and Purchase Agreement or the Principal Sale and
Purchase Agreement (in the case where the Borrower is not the first purchaser),
together with all rights, title and interests of the Assignor(s) therein
PROVIDED ALWAYS that notwithstanding the Assignment or any other provision of
this Agreement, the Assignor(s) shall continue to observe and be bound by all
whatsoever conditions, covenants and stipulations therein on the Assignor(s)
expressed and contained in the Sale and Purchase Agreement or the Principal Sale
and Purchase Agreement (in the case where the Borrower is not the first
purchaser);

 

(ii)Upon issuance of an individua/strata title to the Said Property, the
Borrower(s) shall at the Borrower(s)' cost and expense immediately take a
transfer of and execute a legal charge (hereinafter called "the Charge") over
the Said Property or shall cause the Assignor(s) as the case may be to do so, in
the Lender's standard form or such variation thereof as the Lender may require
to secure the repayment and payment to the Lender of the Facilities then due,
interest thereon and all other monies payable and owing by the Borrower(s) to
the Lender under or pursuant to this Agreement failing which the Lender is
entitled to take such cause of action to protect the Lender's interest and the
costs and expenses including the costs of the Lender's solicitors (on a
solicitor and own client basis) in connection with the preparation, execution
and registration of the Charge shall be borne and paid by the Borrower(s) and/or
the Assignor(s).

17

 



(b)Save as provided in this Section 8.02(a), the Borrower(s) shall not be
entitled to prepay the Term Loan or any part thereof unless with the consent of
the Lender in writing.

 

(c)Notwithstanding any provisions in this Agreement to the contrary the Lender
may allow the Borrower(s) to redraw or reborrow any of the amounts prepaid at
any time and from time to time and such amounts redrawn or reborrowed together
with interest thereon at the applicable Prescribed Rate and/or Default Rate as
the case maybe (both before as well as after judgment or order) shall for all
purposes whatsoever be deemed to be and from part of the Indebtedness secured by
and owing under this Agreement.

 

SECTION 8.03        REVIEW OF ACCOUNTS

 

(a)Nothing in the Letters of Offer or in this Agreement shall be deemed to
impose on the Lender any obligation either at law or in equity to make or to
continue to make available the Facilities to the Borrower(s). The Facilities and
all other monies payable hereunder, including renewal fee thereon (where
applicable) shall be payable on demand.

 

(b)Notwithstanding anything to the contrary in the Letters of Offer or this
Agreement, and further notwithstanding any specific purpose(s) for the
Facilities agreed to in the Letters of Offer, the Lender shall be entitled to
review the granting and/or continuation of the Facilities at any time and from
time to time (irrespective of whether or not the Facilities or any part thereof
has been utilised / disbursed or whether any Event of Default has occurred) and
to exercise any of its rights or powers to withdraw, cancel, suspend, terminate
or recall the Facilities or any part thereof, and the Borrower(s) hereby
agree(s) to immediately accept such decision and/or repay to the Bank the
Indebtedness then due and outstanding.

 

 

ARTICLE IX

 

SECURITY

 

SECTION 9.01        SECURITY

 

(a)Security by Assignment

 

(i)For the consideration aforesaid the Borrower(s) shall absolutely assign (if
the Borrower(s) is also the Assignor(s)) or shall cause the Assignor(s) as the
case may be to absolutely assign to the Lender the Said Property and the full
and entire benefit of the Sale and Purchase Agreement or the Principal Sale and
Purchase Agreement (in the case where the Borrower is not the first purchaser),
together with all rights, title and interests of the Assignor(s) therein
PROVIDED ALWAYS that notwithstanding the Assignment or any other provision of
this Agreement, the Assignor(s) shall continue to observe and be bound by all
whatsoever conditions, covenants and stipulations therein on the Assignor(s)
expressed and contained in the Sale and Purchase Agreement or the Principal Sale
and Purchase Agreement (in the case where the Borrower is not the first
purchaser);

 

(ii)Upon issuance of an individua/strata title to the Said Property, the
Borrower(s) shall at the Borrower(s)' cost and expense immediately take a
transfer of and execute a legal charge (hereinafter called "the Charge") over
the Said Property or shall cause the Assignor(s) as the case may be to do so, in
the Lender's standard form or such variation thereof as the Lender may require
to secure the repayment and payment to the Lender of the Facilities then due,
interest thereon and all other monies payable and owing by the Borrower(s) to
the Lender under or pursuant to this Agreement failing which the Lender is
entitled to take such cause of action to protect the Lender's interest and the
costs and expenses including the costs of the Lender's solicitors (on a
solicitor and own client basis) in connection with the preparation, execution
and registration of the Charge shall be borne and paid by the Borrower(s) and/or
the Assignor(s).

 

(b)Security by Charge

 

(i)For the consideration aforesaid, where the individual title to the Said
Property has been issued, the Assignor(s) shall execute in favour of the lender
the Charge in form and substance acceptable to the Lender.



 

(b)Security by Charge

 

(i)For the consideration aforesaid, where the individual title to the Said
Property has been issued, the Assignor(s) shall execute in favour of the lender
the Charge in form and substance acceptable to the Lender.

 

 



18

 

 



(ii)The Lender's rights arid security interest over the Said Property shall
continue to subsist and the Assignor(s) shall continue to observe and be bound
by all whatsoever conditions, covenants and stipulations contained in the Charge
annexure, notwithstanding any discharge or other release of the Charge for title
administrative purposes, including but not limited to renewal or extension of a
lease, obtaining a title-in-continuation, subdivision or amalgamation. In any of
such events, the Borrower(s) and Assignor(s) acknowledge and confirm that such
discharge or release of the Charge is temporary and that fresh charge(s) shall
be created over the new title(s) immediately upon issuance, and that all
references herein and in the Letters of Offer to "Charge" shall be read and
construed as referring to such fresh charge notwithstanding any difference in
the particulars of the title(s). All costs and expenses incurred in the
discharge or release of the Charge and the creation of fresh charge(s) shall be
borne by the Borrower(s) and Assignor(s) and the Lender shall be entitled to
debit the Borrower(s)' account for the same.

 

SECTION 9.02       POWER OF ATTORNEY

 

(a)In addition to the Assignment, the Borrower(s) shall also execute and deliver
or cause the Assignor(s) as the case may be to execute and deliver to the Lender
a Power of Attorney in form and substance acceptable to the Lender whereby the
Assignor(s) appoint the Lender or any persons authorised by the Lender for the
time being as the attorney of the Assignor(s) and in the Assignor(s)' name and
on the Assignor(s)' behalf to deal with the Said Property. The Lender may waive
this Power of Attorney if the security over the Said Property is by way of
Charge.

 

(b)For the consideration stated in Article IV of this Agreement, the Borrower(s)
do hereby irrevocably appoint the Lender or any person authorised by the Lender
and his or their substitute or substitutes as the attorney of the Borrower(s)
("Attorney") and in the Borrower(s)' name(s) and on the Borrower(s)' behalf to
do all whatsoever acts and execute all whatsoever documents necessary to perfect
any of the Security Documents, including but not limited to rectification of
manifest errors.

 

SECTION 9.03       THE GUARANTEE AND OTHER SECURITIES (IF ANY)

 

The Borrower(s) shall cause the Guarantor(s) simultaneously with the execution
of this Agreement to enter into the Guarantee under which the Guarantor(s) will
guarantee the Lender with the repayment and payment of the Indebtedness as may
now or at any time and from time to time hereafter be owing or payable by the
Borrower(s) to the Lender in respect of the Facilities under the terms of this
Agreement and also the due observance and performance by the Borrower(s) of all
the agreements, terms, conditions, covenants, stipulations and undertakings on
the part of the Borrower(s) to be observed and performed as contained in this
Agreement and any other related documents.

 

The Borrower(s) shall execute or cause the Security Parties to execute and
deliver any other Security Documents which the Lender may require to secure the
repayment and payment to the Lender of the Indebtedness.

 

SECTION 9.04        CONTINUING SECURITY

 

The securities created under this Agreement and any other instruments relating
to the security of the Facilities are expressly intended to be and shall be a
continuing security for the repayment and payment of the Indebtedness
notwithstanding that the account or accounts of the Borrower(s) with the Lender
shall cease to be current for any reason whatsoever and notwithstanding any
settlement of account or accounts or otherwise.

 

SECTION 9.05        COVENANT TO PROVIDE FURTHER SECURITY

 

(a)The Borrower(s) will at any time and when required by the Lender execute in
favour of the Lender or as the Lender shall direct such further legal or other
mortgages, charges, debentures, assignments, transfers, agreements or other
assurances as the Lender shall require of and on all the Borrower(s)' rights,
title and interests in any property or asset or business now belonging to or
which may hereafter be acquired by or belonging to the Borrower(s) (including
any vendor's lien) and the benefit of all licenses held in connection therewith
to secure all monies and liabilities hereby agreed to be paid or intended to be
hereby secured, such mortgages, charges, assignments, transfers, agreements or
other assurances to be prepared by or on behalf of the Lender at the cost of the
Borrower(s) and to contain all such terms and conditions for the benefit of the
Lender as the Lender may require or stipulate.

 

 



19

 

 

 



(b)The Borrower(s) ·shall at any time and when required by the Lender to do so
deposit with the Lender the document(s) of title of any or all immovable
properties vested in the Borrower(s) for any tenure and all·or any debentures;
shares, stocks or other investments or securities registered in the name of the
Borrower(s) or otherwise belonging to the Borrower(s). Such deposit may be by
way of collateral security for the repayment of monies and liabilities hereby
secured and may also or otherwise be for the purpose of securing any. other
monies owing to the Lender and not secured hereby.

 

 

ARTICLE X

 

INSURANCE

 

SECTION 10.01        INSURANCE

 

(a)The Borrower(s) shall during the continuance of this Agreement keep any
building or fixture or structure whatsoever now or at any time hereafter erected
on or affixed to the Said Property properly insured or shall cause the
Assignor(s) to do so, as the case may be, against loss or damage by fire and
such other risks as the Lender may require up to the full insurable value
thereof in the joint names of the Assignor(s) and the Lender with such insurance
company as may from time to time be approved by the Lender and nominate the
Lender as "Loss Payee" and will cause the Assignor(s) to deposit the policy or
policies of such insurance with the Lender and will from time to time pay or
cause to be paid the premium thereon and deliver or cause to be delivered the
receipts for the same to the Lender. Such policies of insurance shall not be
cancelled without the prior written consent of the Lender.

 

(b)In addition to and not in derogation of the agreements and stipulations
implied and the obligations imposed and the rights created by law, custom and
this Agreement, the Borrower(s) will if so required by the Lender at the cost
and expense of the Borrower(s) and/or the Assignor(s) to insure and keep insured
the whole of the Said Property and effects included in this Agreement and/or any
part or parts thereof of an insurable nature against loss or damage by fire and
such other risks and contingencies of whatsoever nature for such amount in such
names and with such insurers and through such agencies as the Lender may from
time to time stipulate.

 

(c)In the event of the Assignor(s) not effecting, maintaining or renewing any
such insurance as aforesaid it shall be lawful for but not obligatory upon the
Lender at the cost and expense of the Borrower(s) and/or the Assignor(s) to
effect, maintain or renew any such insurance as aforesaid as the Lender may
think fit.

 

(d)Without prejudice to the preceding provisions of this Section (and whether or
not the Borrower(s) shall be in default) it is agreed that if the Lender shall
in its absolute discretion consider it desirable or expedient the Lender shall
be at liberty and is hereby expressly authorised to effect maintain or renew any
such insurance as aforesaid as the Lender may think fit and any cost and expense
so incurred shall be for the account of the Borrower(s) and/or the Assignor(s).

 

SECTION 10.02       OTHER INSURANCE

 

The Lender may from time to time and at any time require the Borrower(s) to take
out and maintain a mortgage reducing term assurance policy or a life insurance
policy and to assign the said life policy and all benefits and advantages
thereunder to the Lender as further security for all monies hereby secured and
in default by the Borrower(s) in taking out and maintaining such policy and
assigning the same as and when required, the Lender may at its discretion at the
cost and expense of the Borrower(s) take out and maintain such policy
guaranteeing the repayment of all monies hereby secured or any part thereof on
such terms as the Lender may think fit.

 

SECTION 10.03       CONFLICTING INSURANCE

 

Save and except at the request or with the prior written consent of the Lender,
the Borrower(s) and/or the Assignor(s) shall not effect or maintain any
insurance against any risk in respect of the aforementioned buildings, fixtures,
structures, property and effects of the Said Property where the Lender the
Borrower(s) has/have effected or maintained any such insurance as aforesaid.

 

 



20

 

 

 



SECTION 10.04        APPLICATION OF INSURANCE MONIES

 

(a)The Lender may at its discretion require all monies received on any insurance
policies taken as aforesaid whether effected by the Lender or by the Assignor(s)
to be applied in or towards making good the loss or damage in respect of which
the monies is received or at the option of the Lender in or towards the
discharge of any money secured hereby and the Assignor(s) shall hold monies so
received on such insurance in trust for the Lender and the Lender may receive
and give a good discharge of all such monies:

 

(b)Pending the receipt of any monies by the Lender from the insurance company,
the Borrower(s) shall continue paying to the Lender whatever monies due and
payable herein.

 

(c)In the event that the Lender chooses to apply the monies received under any
insurance policies to make good the loss or damage to the Said Property the
Borrower(s) or tl\e Assignor(s) shall in addition to continuing to pay whatever
monies due or payable herein, bear the difference between the cost of making
good such loss or damage and the monies received from the insurance company.

 

(d)In the event that the Lender chooses to utilise the monies received under any
insurance policies to discharge all monies hereby secured and the monies
received is less than the amount due to the Lender hereunder including interest
and all monies and other charges due and payable by the Borrower(s) to the
Lender hereunder the Borrower(s) shall pay the Lender the difference between the
amount due and the amount so received within seven (7) days from the date of
demand by the Lender and until such payment will also pay interest on such
difference at the applicable Default Rate or such other rate as the Lender may
impose from time to time at its absolute discretion calculated in the manner
then applicable to the monies hereby or intended to be hereby secured.

 

 

ARTICLE XI

 

GOVERNMENT ACQUISITION

 

SECTION 11.01        GOVERNMENT ACQUISITION

 

In the event that the Said Property or any part thereof shall at any time become
the subject matter of or be included in any notice, notification or declaration
concerning or relating to acquisition by government or any government authority
or any enquiry or proceedings in respect thereof, the Borrower(s) and/or the
Assignor(s) shall forthwith inform the Lender of the same and shall forward to
the Lender a copy or copies of any such notice, notification or declaration as
soon as the same shall be delivered to or served on the Assignor(s). In addition
and without prejudice to Section 12.01(m), the Lender shall be entitled at the
expense of the Borrower(s) and/or the Assignor(s) to engage such advisers and
agents (including solicitors and valuers) as it may think fit for the purpose of
appearing or attending at or advising upon any enquiry or proceedings affecting,
concerning or relating to any such acquisition. All monies received as or by way
of compensation for any such acquisition of the Said Property or any part
thereof shall be applied in or towards the discharge or repayment of any money
or liability secured by this Agreement and the Borrower(s) shall and hereby
declare(s) that the Borrower(s) shall cause the Assignor(s) to hold all monies
if paid to and so received by the Assignor(s) in trust for the Lender and the
Borrower(s) and/or the Assignor(s) agree(s) and confirm(s) that the Lender may
receive and give a good discharge for all such monies.

 

In the event of all such monies aforesaid being less than the amount due to the
Lender hereunder including interest and all monies and other charges due and
payable by the Borrower(s) to the Lender hereunder, the Borrower(s) shall
forthwith pay to the Lender the difference between the amount due and the amount
so received and until such payment will also pay interest on such difference at
the applicable Default Rate or such other rate as the Lender may impose from
time to time at its absolute discretion calculated in the manner then applicable
to the monies hereby or intended to be hereby secured.

 

 

ARTICLE XII

 

EVENTS OF DEFAULT

 

SECTION 12.01.        EVENTS OF DEFAULT

 

The whole of the Indebtedness shall become due and immediately repayable by the
Borrower(s) to the Lender and the Lender shall forthwith become entitled to
recover the same with interest thereon at the applicable Default Rate or such
other rate as the Lender may impose from time to time at its absolute discretion
(whether before or after judgment) as the case maybe, and to exercise the rights
and powers upon default herein this Agreement and by law provided without any
previous notice to or concurrence on the part of the Borrower(s)'upon the
happening of any of the following events.:-

 

 



21

 

 



(a)if the Borrower(s) or any other Security Parties fail(s) to make payment of
the monies owing to the Lender hereby secured after the expiration of the demand
and notice referred to in Section 4.03 hereof;

 

(b)if the Borrower(s) or any other Security Parties shall default in the payment
on due dates of any one or more of the Instalments or any interest thereon or
other sums or monies (whether principal or interest) herein agreed or covenanted
by the Borrower(s) to be paid;

 

(c)if the Borrower(s) or any other Security Parties fail to observe or perform
any of the agreements, covenants, stipulations, terms and conditions on the part
of the Borrower(s) or any other Security Parties under this Agreement or under
any of the Security Documents or under the Sale and Purchase Agreement or the
Construction Agreement, as the case may be;

 

(d)if the Borrower(s) or any other Security Parties shall enter into any
composition or arrangement with or for the benefit of the creditors of the
Borrower(s) or any other Securities Parties or threaten to do so or allows any
judgment against the Borrower(s) or any other Security Parties to remain
unsatisfied for a period of twenty-one (21) days or has any distress or
execution or other process of a Court of competent jurisdiction levied upon or
issued against any property of the Borrower(s)'or any other Security Parties and
such distress or execution or other process, as the case may be, is not
satisfied by the Borrower(s) or any other Security Parties within seven (7) days
thereof;

 

(e)if the Lender decides in its sole discretion that the continuation of the
Facilities or any part thereof would be likely to be detrimental to its own
position or otherwise undesirable or that its security hereunder is inadequate
or in jeopardy or that any event or events has/have occurred or a situation
exists which could or might prejudice the Borrower(s)' or any of the other
Security Parties' ability to perform its and/or any of the other Security
Parties' obligation(s) hereunder in accordance with the terms hereof, or any of
the other Security Documents as the case may be;

 

(f)if the Borrower(s) or any other Security Parties commits any act of
bankruptcy or, being a corporation, suffers any petition or passes any
resolution for its winding up or enters into receivership;

 

(g)if the Borrower(s) or any other Security Parties is prosecuted under any law,
serves any custodial sentence, becomes insane or dies;

 

(h)if a change in applicable law or regulation makes it impossible or unlawful
for the Lender to continue its making available the Facilities or any part
thereof to the Borrower(s) or if the Borrower(s) or any other Security Parties
shall be affected by a material change in its circumstances which in the opinion
of the Lender has an adverse impact on the ability of the Borrower(s) and/or the
other Security Parties to perform its obligations under this Agreement and the
other Security Documents in accordance with the terms hereof;

 

(i)if any of the Security Documents cannot be perfected for any reason
whatsoever or the Charge cannot be registered or is invalid for any reason
whatsoever;

 

(j)if a step is taken for the prosecution, winding-up, dissolution, liquidation
or restructuring, as the case may be, of the Borrower(s) or any other Security
Parties or a petition for winding-up (voluntary or otherwise) is presented
against the Borrower(s) or any other Security Parties or any prosecution,
winding up proceedings ate threatened against the Borrower(s) or any other
Security Parties;

 



(k)if the Borrower(s) or any of the Security Parties ceases or threatens to
cease to carry on its business or if there is any change in the major
shareholders and/or management of the Borrower or any of the Security Parties;

 

(I)if a notice or proposal for compulsory acquisition of the Said Property shall
be issued or made under or by virtue of an Ordinance, Act of Parliament or other
statutory provisions;



 

 



22

 

 

 



(m)if a receiver and/or manager of the Borrower(s)' and/or any other Security
Parties' properties, assets or undertakings or any part thereof shall be
appointed and such appointment shall be deemed by the Lender to be prejudicial
for this Security;

 

(n)if the Borrower(s) or any other Security Parties or any other party applies
to the Court or any other authority to restrain the Lender and/or any of its
.other creditors or any of them from proceeding in any manner whatsoever to
enforce whether in a Court of law or otherwise any of their rights or securities
including guarantees under any agreement, debentures or security documents;

 

(o)if a Special Administrator of the Borrower(s) or any other "affected person"
(as defined in Section 21 of the Pengurusan Danaharta Nasional Berhad Act 1998)
is appointed or an application is made by the Borrower(s) or any other "affected
person" to Pengurusan Danaharta Nasional Berhad ("anaharta") for the appointment
of a Special Administrator or a recommendation is made by Danaharta to the
Oversight Committee (established under Section 22 of the Pengurusan Danaharta
Nasional Bhd Act 1998), for the appointment of a Special Administrator of the
Borrower(s) or any other "affected person"; or

 

(p)if any of the Security Parties shall withdraw themselves or purport to
withdraw themselves or any security under the Security Documents shall be
withdrawn or uplifted without the Lender's prior written consent.

 

NOTWITHSTANDING the fact that the Lender may not have exercised any remedy
available to it immediately on default by the Borrower(s) or that it may have
accepted monies from the Borrower(s) after such default the Lender shall not be
held to have condoned or acquiesced in such default and may at any time
thereafter exercise all or any of the remedies available to it and any delay on
the part of the Lender in taking steps to enforce the remedies conferred on
and/or available to it by this Agreement or statute shall not be held to
prejudice its rights of action in respect thereof.

 

 

ARTICLE XIII

 

REMEDIES OF THE LENDER

 

SECTION 13.01        REMEDIES OF THE LENDER

 

Upon demand or the occurrence of any Event of Default the Lender shall be
entitled to exercise such rights as the Lender may have under any of the
Security Documents or at law including all or any of the rights and powers
following:-

 

(a)the right to terminate the license and/or to enter and take possession of the
Said Property or any part or parts thereof;

 

(b)the right to let, lease or demise the Said Property or any part or parts
thereof for such tenancy or term of year at such rent and generally upon such
terms as the Lender in its absolute discretion shall think fit;

 

(c)the right and power to sell and assign the Said Property by public auction,
tender or private treaty as the absolute unencumbered owner thereof at such
price or prices and in such matter as the Lender shall in its absolute
discretion think fit free from any interest of the Assignor(s) hereunder or
otherwise and the right to bid at any such sale;

 

(d)the right to sue and institute by way of civil suit or action for the
recovery of the Facilities interest thereon and all other monies payable
hereunder, whether before first realising the Said Property or otherwise or
concurrently with any of the other rights and remedies of the Lender herein or
at law.

 

AND the Borrower(s) shall and hereby expressly agree(s), covenant(s) and
undertake(s) to do and execute or cause the Assignor(s) as the case may be to do
and execute all acts, deeds, instruments and things which the Lender may require
or stipulate for the purpose of effecting and/or completing anything and/or any
transaction mentioned in this Section herein but without prejudice to the powers
or the rights of the Lender in its capacity as the beneficial owner of the Said
Property by virtue of the Assignment

 

 



23

 

 



SECTION 13.02        PROCEEDS OF SALE

 

All monies received by the Lender from any proceeding instituted or step taken
pursuant to this Agreement or any other Security Documents securing the
Facilities shall be applied by the Lender:-



 

FIRSTLY in payment of all costs, ·charges and expenses incurred and payments
made by the Lender under the provisions of this Agreement or any other related
Security Documents (if any) and any taxes payable under any written law for the
time being in force on the disposal of the Said Property;     SECONDLY in or
towards payment to the Lender of all interest then accrued and remaining unpaid
in respect of the Facilities, or the balance thereof for the time being owing;  
  THIRDLY in or towards payment to the Lender of the principal sum due and
remaining unpaid under the Facilities;     FOURTHLY in or towards payment to the
Lender of all monies due and remaining unpaid or secured under this Agreement or
any other Security Documents (if any);     FIFTHLY in or towards payment to the
Lender of the Borrower(s)' liabilities to the Lender (whether such liabilities
be present, future, actual, contingent, primary, secondary, collateral, secured
or unsecured, several or joint) under any other accounts of whatsoever nature,
agreement or contract or otherwise with the Lender and all such monies available
under this premise, are specifically held in trust for the Lender for the
satisfaction of such liabilities;     SIXTHLY any surplus shall be paid to such
person(s) entitled thereto.



 

PROVIDED ALWAYS that if the Lender shall be of the opinion that the security may
prove deficient payments may be made to the Lender on account of principal
before interest but such alteration in the order of payment shall not prejudice
the right of the Lender to receive the full amount to which it would have been
entitled if the primary order of payment had been observed or any lesser amount
which the sum ultimately realised from the security may be sufficient to pay.

 

SECTION 13.03        CONCURRENT EXERCISE OF REMEDIES

 

The Lender shall have absolute liberty to concurrently exercise all or any of
the rights and remedies available to the Lender whether by this Agreement or
under the Security Documents (if any) or at law or otherwise including without
limitation the right to pursue its remedies of sale and possession pursuant to
the provisions herein or the applicable Acts and the right to recover by civil
suit all monies howsoever due and owing by the Borrower(s), the Security Parties
or any other person to the Lender.

 

SECTION 13.04        DEFICIENCY IN THE PROCEEDS OF SALE

 

If the net proceeds of any sale of the Said Property under the provisions herein
or the applicable Acts or otherwise are less than the balance of the monies and
interest owing after deduction and payment from the proceeds of such sale of all
fees (including the fees of the Lender's solicitors on a full indemnity basis)
dues, costs, rents, rates, taxes and other outgoings and all the costs and
expenses incurred in connection with the making and carrying into effect of the
sale the Borrower(s) and/or Assignor(s) ·shall, notwithstanding that the Lender
may be the purchaser of the Said Property, pay the Lender the difference between
the monies and interest owing and the net proceeds of such sale and until
payment the Borrower(s) and/or Assignor(s) shall also pay interest on such
difference at the applicable Default Rate, or such other rate as the Lender may
impose from time to time at its absolute discretion, as the case may be, such
interest to be compounded with the rests period or such other rest as the Lender
may determine PROVIDED that nothing stated herein shall be construed in any
manner whatsoever to bind or require the Lender to exercise its rights of sale
of the Said Property first before enforcing or suing on the Borrower(s)'
personal covenant or diminish the Lender's rights at  Borrower(s)' personal
covenant to pay on demand or to restrict, affect or diminish the lender's rights
at law or in equity.

 



24

 

 

 



 

ARTICLE XIV

 

COVENANTS RELATING TO THE SAID PROPERTY

 

SECTION 14.01        OCCUPATION OF THE SAID PROPERTY AS A LICENSEE

 

Notwithstanding anything in this Agreement contained, it is hereby declared that
during the continuance of this Agreement and until a separate issue document of
title is issued and transferred to the Assignor(s) and the Charge in favour of
the Lender is registered, the Borrower(s) shall occupy or ensure the Assignor(s)
occupies the Said Property merely as a licensee of the Lender and by no other
right and within seven (7) days after the license to occupy the Said Property
has been terminated pursuant to Section 13.01 hereof the Borrower(s) shall at
the Borrower(s)' own cost and expense ensure that the Assignor(s) shall
peaceably deliver immediate vacant possession of the Said Property to the Lender
or to such other person as the Lender may direct.

 

SECTION 14.02        COMPLIANCE WITH LAND TITLE CONDITIONS

 

The Borrower(s) shall comply or cause the Assignor(s) to comply with and observe
all the conditions, restrictions and category of the use express or implied to
be imposed upon or relating to or affecting the Said Property or to which the
Said Property is to be subject as well as the provisions of any Act of
Parliament, Ordinance or Enactment for the time being in force and of any rules,
regulations or orders made· thereunder affecting the same.

 

SECTION 14.03        REASSIGNMENT ON FULL PAYMENT

 

Subject to and without prejudice to the Lender's rights and remedies under
Sections 16.04 and 16.14 herein or in respect of any antecedent claim or breach
of covenant by the Borrower(s) and/or Security Parties, at such time as the
Borrower(s) and/or the Security Parties shall have paid the Lender all sums
payable hereunder and/or under the other Security Documents then:-

 

(a)the Lender shall at the cost and expense of the Borrower(s) and/or the
Assignor(s) reassign all its estate, right, title, benefit, interest, advantage,
property, claim and demand whatsoever of, in or to the Said Property under the
Principal Sale and Purchase Agreement or the Sale and Purchase Agreement as the
case may be to the Assignor(s) and the Borrower(s) shall cause the Assignor(s)
to accept the same, such reassignment' to be in such form and substance
acceptable to the Lender; and

 

(b)subject to Section 16.30 hereof, upon the execution by the Lender of the
reassignment provided for ·in paragraph (a) hereof, this Agreement shall
forthwith terminate and be at an end except for the payment by the Borrower(s)
to the Lender hereunder of the monies payable by reason of the compliance by the
Lender with the provisions of this Section.

 

 

ARTICLE XV

 

SERVICE OF ORIGINATING PROCESS

 

SECTION 15.01        SERVICE OF ORIGINATING PROCESS

 

In the event legal proceedings are instituted by the Lender against the
Borrower(s) and/or any Security Party the originating process shall be deemed to
have been duly served on the Borrower(s) and/or such Security Parties:-

 

(a)if the originating process is sent by hand, at the time a copy of the
originating process is left at the address of the Borrower(s) and/or such
Security Parties herein-stated or at such other address as the Borrower(s)
and/or such Security Parties may notify the Lender by way of AR registered post
from time to time which address shall be within Malaysia;

 

(b)if the originating process is sent by prepaid registered post, on the 7th day
(including the day of posting) from the date the originating process is put into
post addressed to the Borrower(s) and/or such Security Parties at the address of
the Borrower(s) and/or such Security Parties herein-stated or such other address
as the Borrower(s) and/or such Security Parties may notify the lender by way of
AR registered post from time to time which address shall be within Malaysia.

 

 



25

 

 



PROVIDED ALWAYS that the Lender shall only be deemed to have notification of the
Borrower(s)' or any of the Security Parties' change of address if the Lender has
actually received the notice of such change sent by the Borrower(s) or such
Security Parties.

 

The provisions in this Section 15.01 (a) and (b) shall apply to the service of
any other legal processes whatsoever by or on behalf of the Lender on the
Chargor(s) and any of the Security Parties.

 

 

ARTICLE XVI

 

MISCELLANEOUS

 

SECTION 16.01        CHANGE IN LENDER

 

The securities, liabilities and/or obligations created by this Agreement shall
continue to be valid and binding for all purposes whatsoever notwithstanding any
change by amalgamation, reconstruction or otherwise which may be made in the
constitution of the Lender or of any company by which the business of the Lender
may for the time being be carried on and shall be available to the company
carrying on that business for the time being.

 

SECTION 16.02        CHANGE IN BORROWER(S) OR SECURITY PARTIES

 

(a)The securities, liabilities and/or obligations created by this Agreement
shall continue to be valid and binding for all purposes whatsoever
notwithstanding any change whether by reason of amalgamation, bankruptcy, death,
insanity, incorporation, liquidation, reconstruction, winding up or otherwise
howsoever in the name, style, constitution or composition of the Borrower(s)
and/or Security Parties and it is expressly declared that no change of any sort
whatsoever in relation to or affecting the Borrower(s) and/or Security Parties
shall in any way affect the security liabilities and/or obligations created by
this Agreement in relation to any transactions whatsoever whether past, present
or future.

 

(b)If the Borrower and/or Security Parties being a firm is dissolved by reason
of the introduction of a further partner or partners into the firm or the death
or retirement of any existing partners from the firm or the amalgamation of the
firm with another firm or in consequence of a corporation taking over all the
assets of the firm this Agreement and/or the Security Documents shall continue
and in addition to the debts and liabilities of the old firm shall apply to all
money and liabilities due or incurred to the Lender from or by the new firm or
corporation as aforesaid thereby constituted as though there had been no change
in the firm as previously constituted.

 

SECTION 16.03        CHANGES IN LAW AND CIRCUMSTANCES

 

(1)Notwithstanding any provision to the contrary herein, in the event that, by
reason of the enactment of or the making of any change in any applicable law,
regulation or regulatory requirement or in the interpretation or application
thereof or the making of any request or direction from or requirement of Bank
Negara Malaysia or other fiscal or monetary authority (whether or not having the
force of law), the Lender shall be of the opinion that it has or will become
unlawful or it is otherwise prohibited or prevented for it to maintain ·or give
effect to all or any of its obligations as contemplated by this Agreement, then,
notwithstanding any other provisions herein, the Lender's obligation to advance
the Facilities shall forthwith be terminated and/or as the case may be if the
Facilities has been utilised the Borrower(s) shall on demand forthwith repay the
Facilities in full together with accrued interest thereon and any other amount
payable hereunder to the Lender.

 

(2)If any change in any applicable law, regulation or official requirements or
in the interpretation or application thereof by any government authority or
court or tribunal or other authority charged with the administration thereof or
compliance by the Lender with any request from Bank Negara Malaysia or any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law) binding upon the Lender in the jurisdiction in which it is
formed or has. its principal or lending office or in which any action is
required to be performed for the purposes of this Agreement or if any order
judgement or direction or any other change in circumstances shall:-

 

(a)subject the Lender to any tax, deduction or withholding of any nature with
respect to the Facilities (other than taxation on gains profits or income of the
Lender); or

 

 



26

 

 



 

(b)change the basis of taxation to the Lender of payments of principal, interest
or other fees in respect of the Facilities (other than taxation on gains,
profits or income of the Lender); or

 

(c)impose, .modify or deem applicable any reserve requirements against any
assets of, deposit with or for the account of, Facilities by the Lender; or

 

(d)generally affect the operations or business of the Lender;

 

and the result of mw of the foregoing is to increase the cost to the Lender of
making, maintaining or funding the Facilities or to reduce the amount of any
payment received or receivable by the Lender by any amount which the Lender
deems material, then and in any such case:-

 

(i)the Lender shall promptly notify the Borrower(s) in writing of the happening
of such event and notwithstanding anything provided in this Agreement, the
Lender shall be entitled to at its sole discretion, but without any obligation
so to do, withdraw, cancel, terminate, recall or suspend the Facilities or any
part thereof;

 



by the Lender as a result of or arising from such prepayment and the cost to the
Lender for having funded the Facilities up to the date the prepayment is made
and on such prepayment the Facilities shall be cancelled;

 

(iv)upon the Lender's receipt of the Borrower(s)' notice of prepayment and
pending the Lender's receipt of the Borrower(s)' prepayment of the Indebtedness,
the Lender may at its sole discretion, but without any obligation so to do,
suspend or refuse any further drawings under the Facilities; and

 

(v)the certificate or confirmation of the Lender duly signed by any of its
officers for the time being as to any additional amounts payable to it pursuant
to this Section shall, save for any manifest error, be final and conclusive and
shall be binding upon the Borrower(s).

 

SECTION 16.04        CONSOLIDATION AND RIGHT OF SET-OFF

 

(a)It is hereby expressly agreed and declared that, unless the Lender otherwise
agrees, the security created hereunder or any security whether given now or
hereafter or from time to time shall not be discharged or released except on
payment of not only alimonies secured hereby but also alimonies whatsoever or
howsoever owing or payable or due from the Borrower(s) and/or the Securities
Parties to the Lender (whether such liability be present, future, actual,
contingent, primary, secondary, collateral, secured or unsecured, several or
joint) under any account or accounts of whatsoever nature (whether current,
deposit or loan account), agreement or contract or otherwise with the Lender.

 

(b)Without prejudice to any other remedies which the Lender may have, the Lender
may without notice to the Borrower(s) and/or the Security Parties and at any
time or from time to time at its sole and absolute discretion combine,
consolidate or merge all or any of the Borrower(s)' and/or the Security Parties'
account or accounts of whatsoever nature (whether current, deposit or loan
account), at any branch of the Lender with any liabilities of the Borrower(s)
and/or the Security Parties (whether such liability be present, future, actual,
contingent, primary, secondary, collateral, secured or unsecured, several or
joint) under any account (whether current, deposit or loan account), agreement
(including under this Agreement), or contract or otherwise with the Lender and
set off or transfer any sum (whether in the same or different currencies)
standing to the credit of any such account, agreement or contract in or towards
the satisfaction of any of the Borrower(s)' and/or the Security Parties'
liabilities to the Lender under this Agreement and the Security Documents or
under any account or accounts of whatsoever nature (whether current, deposit or
loan account), agreements or contracts or otherwise (whether such liability be
present, future, actual, contingent, primary, secondary, collateral, secured or
unsecured, several or joint) and the Borrower(s) hereby expressly covenants that
all liabilities of the Borrower(s) after such consolidation shall also be
secured by this Agreement and the Security Documents.

 



27

 

 



SECTION 16.05        MODIFICATION AND INDULGENCE

 

The Lender may at any time and without in any way affecting the security hereby
created:-

 

(a)determine, vary or increase the amount of the Facilities or any part thereof
or any credit or other facility granted to the Borrower(s) and may open and/or
continue any account or accounts current or otherwise with the Borrower(s) at
any branch or branches of the Lender;

 

(b)vary or depart from the terms and conditions governing the Facilities and/or
the provisions of this Agreement and/or the Security Documents and the
Borrower(s) hereby expressly consent(s) to any and all such variations and/or
departure (howsoever substantial) if any of the following circumstances or
events occur:-

 

(i)changes in key directors management and/or substantial shareholders of the
Borrower(s) or any Security Party; or

 

(ii)the Facilities or any part thereof were used for purposes other than that
notified to the Lender; or

 

(iii)non-compliance or any breach of the representations, terms and conditions
or covenants governing the Facilities without the Lender's prior written consent
provided always the exercise by the Lender of its rights under this subsection
(b) shall not in anyway whatsoever prejudice the Lender's rights under Section
12.01 in respect of the same breach or non compliance or any subsequent breach
or non compliance.

 

(c)grant to the Borrower(s) or the Security Parties or any other person any time
or indulgence;

 

(d)renew any bills, notes or other negotiable securities;

 

(e)deal with exchange release or modify or abstain from perfecting or enforcing
any Security Documents or rights it may now or at any time hereafter or from
time to' time have from or against the Borrower(s) or any other person;

 

(f)compound with the Borrower(s) or the Security Parties or any other person;

 

(g)vary from time to time the terms and conditions of the Facilities given
herein to comply with all relevant rules, decisions and rulings of Bank Negara
Malaysia and/or the Association of Banks/Finance Companies in Malaysia whether
the same be made before or after the creation of this Agreement herein;

 

(h)have recourse to all or any remedies or means for recovering the monies
hereby secured which may be available for such purpose at such time and in such
order and manner as the Lender may think fit.

 

SECTION 16.06        WAIVER

 

No failure or delay on the part of the Lender in exercising nor any omission to
exercise any right, power, privilege or remedy accruing to the Lender under this
Agreement or any of the other Security Documents shall impair any such right,
power, privilege or remedy or be construed as a waiver thereof or an
acquiescence in such default nor shall any action by the Lender in respect of
any default or any acquiescence in any such default, affect or impair any tight,
power, privilege or remedy of the Lender in respect of any other or subsequent
default.

 

SECTION 16.07        SUSPENSE ACCOUNT

 

Any monies received hereunder or under any of the other Security Documents, may
be placed and kept to the credit of a suspense account for so long as the Lender
thinks fit without any obligation in the meantime to apply the same or any part
thereof in or towards discharge of any money or liabilities due or incurred by
the Borrower(s) to it. Notwithstanding any such payment in the event of any
proceedings in or analogous to bankruptcy, liquidation, composition or
arrangement the Lender may prove for and agree to accept any dividend or
composition in respect of the whole or any part of such money and liabilities in
the same manner as if this security had not been created and no monies or
dividends so received by the Lender shall be treated as received in respect of
this Agreement, but the full amount hereby secured shall be payable by the
Borrower(s) until the Lender shall have received from all sources one hundred
sen in the ringgit on the ultimate balance outstanding against the Borrower(s).
After the Lender has received such ultimate balance in full, any Claim on the
part of the Borrower(s) to any excess or any securities remaining with the
Lender shall be a matter of adjustment between the Lender and the Borrower(s)
and any other person or persons laying claim thereto.

 

 



28

 

 



SECTION 16.08        PROCEDURE ON NOTICE OF FURTHER CHARGE

 

It is hereby agreed that if the Assignor(s) (or any one or more of them) shall
execute or create any further or subsequent charge, mortgage or encumbrance over
the Said Property or any part or parts thereof in favour of any other
corporation, person or persons of which the Lender shall receive notice either
actual or constructive the Lender may on receiving such notice forthwith open a
new or separate account with the Borrower(s) in its books and if the Lender does
not in fact open such new or separate account the Lender shall nevertheless be
deemed to have done so at the time when the Lender received or was deemed to
have received such notice (hereinafter called the "Time Of Notice") and so as
from and after the Time Of Notice all payments in account made by the
Borrower(s) (or any one or more of them) to the Lender shall (notwithstanding
any legal or equitable rule of presumption to the contrary) be placed or deemed
to have been placed to the credit of the new or separate account so opened or
deemed to have been opened as aforesaid and shall not go in reduction of the
amount due by the Borrower(s) to the Lender at the Time Of Notice PROVIDED
ALWAYS that nothing in this Section contained shall prejudice the security which
the Lender otherwise would have had hereunder for the payment of the monies,
costs, charges and expenses herein this Agreement referred to notwithstanding
that the same may become due or owing or be incurred after the Time Of Notice.

 

SECTION 16.09        NO OBLIGATION TO MAKE FURTHER ADVANCES

 

Nothing contained herein shall be deemed to render it obligatory upon the Lender
either at law or equity to make or continue to make any advances or to afford
any other accommodation or facilities whatsoever.

 

SECTION 16.10        LIENS AND OTHER SECURITIES

 

Nothing herein contained shall prejudice or affect any lien to which the Lender
is entitled or any other securities which the Lender may at any time or from
time to time hold for or on account of the monies payable by the Borrower(s),
whether secured or unsecured nor shall anything herein contained operate so as
to merge or otherwise prejudice or affect any bill, note, guarantee, mortgage or
other security which the Lender may for the time being have for any money
intended to be hereby or otherwise secured or any right or remedy of the Lender
thereunder.

 

SECTION 16.11        INTEREST RATE ON OTHER SECURITIES

 

When the payment of any monies hereby secured or intended so to be shall be
further secured to the Lender by any bill of exchange, promissory note, draft,
receipt or other instrument reserving a higher rate of interest to be paid in
respect thereof than that hereinbefore covenanted to be paid such higher rate of
interest shall be payable in respect of such monies and nothing contained in or
to be implied from these presents shall affect the right of the Lender to
enforce and recover payment of such higher rate of interest or as the case may
be the difference between such higher rate and the rate payable hereunder.

 

SECTION 16.12        PAYMENTS BY BORROWER(S)

 

The Borrower(s) shall pay all stamp duties, fees or other charges payable on or
incidental to the execution, issue, delivery, registration and enforcement of
this Agreement, the Security Documents and any documents related thereto and all
legal costs and expenses in connection with or incidental to this Agreement
including the fees of the Lender's solicitors (on a solicitor and own client
basis) whether or not the Facilities or any part thereof may be aborted before
utilisation by the Borrower(s) for any reason whatsoever. The Lender reserves
the right to debit all such expenses from the Borrower(s)' account(s) with the
Lender. If the monies hereby secured or any part thereof are required to be
recovered through any process of law, the Borrower(s) shall pay (in addition to
the monies hereby secured then due and payable) the fees of the Lender's
solicitors (on a solicitor and own client basis) and any other fees and expenses
incurred in respect of such recovery.

 

 



29

 

 



SECTION 16.13        COSTS AND EXPENSES

 

(a)All charges (including banking charges, fees, commissions which the Lender
may charge from time to time) costs and expenses in thereunder by the Lender
including any expenditure incurred in the creation, preservation, ·enforcement,
recovery and/or preparation of this Agreement and the Security Documents or in
the giving of any notice or in the making of any demand, under or pursuant to or
in respect :of this Agreement and all other monies whatsoever paid by the Lender
in respect of the said costs, expenses. and expenditure or otherwise howsoever
and all or any sums of monies paid or expended b)'the Lender under or pursuant
to the provisions of the applicable Acts, this Agreement, the Security
Documents, express or implied, shall be debited to the Borrower(s)' accounts and
payable by the Borrower(s) to the Lender on demand and shall bear interest
thereon at the Default Rate or if more than one facility is granted, then at the
Overdraft Default Rate at such rest period as may be determined by the Lender
from the date of the sums having been paid or expended and, such sums and
interest shall on demand be paid to the Lender by the Borrower(s) and until
payment shall bear interest at the Default Rate or the Overdraft Default Rate
from the date of such monies having been paid or expended until full payment
(both before and after judgment or order) and shall be charged on the Said
Property in addition to the principal sum hereby advanced.

 

(b)In the event of default by the Borrower(s) or any of the other Security
Parties in payment of any monies payable by the Borrower(s) or any of the other
Security Parties to any person or authority whomsoever under or pursuant to t\le
provisions of this Agreement, any other Security Documents, the Sale and
Purchase Agreement and/or the Principal Sale and Purchase Agreement, it shall be
lawful for (but not obligatory upon) the Lender to make such payments on behalf
of the Borrower(s) and/or any of the other Security Parties, whereupon the
Lender reserves the absolute right to debit the Borrower(s)' account(s) with all
such monies expended by the Lender and the Borrower(s) shall pay to the Lender
interest on such debited amount at the Default Rate or if more than one facility
is granted, then at the Overdraft Default Rate from the date of the sums having
been paid or expended and such sums and interest shall on demand be paid to the
Lender by the Borrower(s) and until payment shall bear interest at the Default
Rate or Overdraft Default Rate and at such rest period as may be determined by
the Lender from the date of such monies having been paid or expended until full
payment (hath before and after judgment or order) and shall be charged on the
Said Property in addition to the principal sum hereby advanced.

 

SECTION 16.14        CONSENT TO ASSIGN/TRANSFER

 

(a)The Borrower(s) hereby covenant(s) and agree(s) that the Lender shall be at
liberty at any time with or without notice to the Borrower(s) to assign and/or
transfer all its rights, interests and obligations of this Agreement to any
person or financial institution upon such terms as the Lender shall deem fit and
a statement therein of the amount due to the Lender shall be conclusive and
binding for all purposes against the Borrower(s).

 

(b)The Borrower(s) shall not assign the Borrower(s)' rights, interest and
obligations hereunder without the prior written consent of the Lender.

 

SECTION 16.15        CUSTODY OF DOCUMENTS

 

(a)The Lender shall have custody and possession of the individual/strata title
in respect of the Said Property immediately upon issuance thereof by the
relevant authority.

 

(b)For so long as any monies shall be owing by the Borrower(s) to the Lender and
during the continuance of this Agreement, the Lender shall have the custody and
possession of the Assignor(s)' original copy of the Sale and Purchase Agreement
and the Construction Agreement (if any) and of all other whatsoever documents
evidencing any title to or right in the Said Property or any benefits or rights
annexed, appurtenant or relating thereto or in any way connected therewith.

 

SECTION 16.16        PAYMENT IN GROSS

 

All monies received by the Lender from any person or estate capable of being
applied in reduction of the monies hereby secured shall be regarded fur all
purposes as payments in gross and if a receiving order is made against any
person liable to the Lender or an order be made or an effective resolution be
passed for the winding-up of any company liable to the Lender, the Lender may
proe for the whole of the monies then owing and no money received under such
proof shall be considered as received in respect of this security but the full
amount owing shall by payable until the Lender has received from all sources one
hundred sen in the ringgit and if the amount ultimately received by the Lender
exceeds the amount of the ultimate balance owing to the Lender the excess only
over such ultimate balance shall be repaid to the person or party on whose
account the same hall have been received by the Lender.

 

 



30

 

 

 



The Borrower(s) hereby agrees that· until the Indebtedness is fully settled, any
monies (whether in the form of cash, dividends or other forms), property or
assets receivable by the Lender under Sections 16.07 or 16.16 but paid to or
received by' the Borrower(s) shall be held upon trust to pay or to transfer the
same to the Lender to the extent of such Indebtedness.

 

SECTION 16.17        INFRINGEMENT OF SECTION 62 OF THE BANKING AND FINANCIAL
INSTITUTIONS ACT, 1989

 

The Borrower(s) hereby declare(s) that the Borrower(s) has/have had notice of
Section 62 of the Banking And Financial Institutions Act, 1989 ·and confirm(s)
that the said section has not been infringed and hereby undertake(s) to• advise
the Lender if any of the relationships set out in the said section is
established or discovered at any time. The Lender reserves the right to recall
the Facilities in the event of any infringement of the said section..

 

SECTION 16.18        FURTHER ASSURANCE

 

The Borrower(s) shall from time to time and at any time, whether before or after
the security constituted by this Agreement or any other Security Documents shall
have become enforceable, execute and do or cause to be executed and done all
such transfer, assignments, assurances, charges, debentures, instruments,
documents, acts and things as the Lender may reasonably require for perfecting
the security intended to be hereby constituted and for facilitating the
realisation of the property charged or to be charged to the Lender and the
exercise by it of all the powers, authorities and discretions hereby conferred
on the Lender and the Borrower(s) shall also give all notice, orders and
directions which the Lender may think expedient. For such purposes a certificate
in writing signed by or on behalf of the Lender to the effect that any
particular transfer, assignment, assurance, charge, debenture, instrument,
document, act or thing required by it is reasonably required by it shall be
conclusive evidence of the fact.

 

SECTION 16.19        UNDERTAKINGS

 

(a) In consideration of:-

 

(i)the Lender having at the request of the Borrower(s) and/or Assignor(s) given
its express or implied undertaking or covenant to any financial institution
and/or the Developer/Vendor/Contractor or their solicitors or firm of solicitors
purporting to act for the financial institution or the
Developer/Vendor/Contractor, to pay;

 

(ii)the Lender having at the request of the Borrower(s) and/or Assignor(s) given
its express or implied undertaking or covenant to pay the Lender's solicitors to
enable the solicitors to give to the financial institution and/or the
Developer/Vendor/Contractor and/or the solicitors acting for the financial
institution and/or the Developer/Vendor/Contractor, their solicitor's
undertaking to pay;

 

the balance purchase price and/or the balance Construction Price payable by the
Assignor(s) under the schedule of payment set out in the Sale and Purchase
Agreement and/or the Construction Agreement or any variation in the order of
payment thereof the Borrower(s) agree(s) (in addition to the Said Property being
assigned as provided herein) that the Said Property is assigned for the benefit
of the Lender with the payment of all monies undertaken or guaranteed or
covenanted to be paid by the Lender to the financial institution and/or
Developer/Vendor/Contractor or their solicitors and/or the Lender's solicitors,
as the case may be, and the Borrower(s) will at all times hereafter indemnify
and keep the Lender indemnified against all actions, proceedings, costs,
expenses, claims and demands which may be taken incurred or suffered by the
Lender arising from the aforesaid undertaking given by the Lender to the
financial institution and/or the Developer/Vendor/Contractor and/or their
solicitors and/or the Lender's solicitors.

 

(b)The Borrower(s) hereby agree(s) and undertake(s):-

 

(i)to advise the Lender immediately of any threatened, impending or existing
legal proceedings affecting the Borrower(s) or any Security Party;

 

(ii)that there is no change that would be detrimental to the financial standing
of the Borrower(s) or any Security Party PROVIDED ALWAYS that the Lender has the
absolute discretion to decide whether a change is detrimental or not;

 

(iii)· to advise the Lender immediately of any change in the financial standing
of the Borrower(s) or any Security Party.

 

 



31

 

 

 



SECTION 16.20        RIGHT TO DISCLOSE INFORMATION

 

The Borrower(s) hereby expressly permit(s) the Lender to disclose to the Central
Credit Bureau or such other bureau, authority or body whether or not established
by Bank Negara Malaysia and without prejudice to the generality of the foregoing
to disclose to any party/person proposing or considering tendering any payment
towards the Indebtedness under the Facilities, Biro Maklumat Cek, Cagamas Bhd,
Credit Guarantee Corporation, Pengurusan Danaharta Nasional Berhad, Central
Credit Reference Information System (CCRIS), the Security Parties, companies
which are related to the Lender by virtue of Section 6 of the Companies Act
1965, its auditors, lawyers or any other debt collection agents, nominees,
trustee, custodians, securities depositories or registrars, insurance companies,
agents, contractors or third party service providers who are involved in the
provision of products and services to or by the Lender and its related companies
any information relating to the Borrower(s)' and/or the Security Parties'
affairs or account (including the Borrower(s)'/Securities Parties' credit
standing) in respect of the Facilities this Agreement and/or the Security
Documents or for provision of or cross selling of products and services, at any
time and to such extent as the Lender may at its absolute discretion deem
expedient or necessary and without liability to the Borrower and the Security
Parties and the Borrower(s) expressly consent(s) to such disclosure and
confirm(s) and declare(s) that no further consent from the Borrower(s) or any of
the other Security Parties is necessary or required in relation thereto.

 

SECTION 16.21        SEVERABILITY

 

(a)If any provision, term, condition, stipulation, covenant or undertaking of
this Agreement is or becomes illegal, void, invalid, prohibited or unenforceable
in any respect the same shall be ineffective to the extent of such illegality,
voidness, invalidity, prohibition or unenforceability without invalidating in
any manner whatsoever the remaining provisions hereof.

 

(b)If at any time any of the Security Documents is or becomes illegal, void,
invalid, prohibited or unenforceable in any respect the same shall be
ineffective to the extent of such illegality, voidness, invalidity, prohibition
or unenforceability without invalidating in any manner whatsoever the remaining
Security Documents and shall not in any way preclude the Lender from enforcing
the Lender's rights and remedies vis-a-vis the other Security Documents.

 

SECTION 16.22        NO INFERENCE OF CONDONATION OR ACQUIESCENCE

 

NOTWITHSTANDING the fact that the Lender may not have exercised any remedy
available to it immediately on default by the Borrower(s) or that it may have
accepted monies from the Borrower(s) or any of the Security parties after such
default the Lender shall not be held to have condoned or acquiesced in such
default and may at any time thereafter exercise all or any of the remedies
available to it and any delay on the part of the Lender in taking steps to
enforce the remedies conferred on or available to it by this Agreement, the
Security Documents or statute shall not be held to prejudice its right of action
in respect thereof.

 

SECTION 16.23        LEGAL INCAPACITY OF BORROWER(S)

 

Where any monies are owing and secured by this Agreement, they shall be deemed
to be so owing and so secured notwithstanding any legal limitation, incapacity
or otherwise of the Borrower(s) respecting the borrowing of the Facilities which
might be a defence as between the Borrower(s) and the Lender.

 

SECTION 16.24        NO SET-OFF OR COUNTERCLAIM BY BORROWER(S)

 

(1)Until all monies·and liabilities due or incurred by the Borrower(s) to the
Lender shall have been paid or discharged in full, the Borrower(s) shall not by
paying off any sum recoverable hereunder or by any other means or on any other
ground claim any set-off or counterclaim against the Lender in respect of any
liability from the Lender to the Borrower(s).

 

(2)All sums payable by the Borrower(s) under this Agreement shall be paid free
and clear of any without any deduction or witholding on account of any tax
(except to the extent required by law). If (a) the Borrower(s) or any other
person is required by law to make any deduction or withholding on account of any
tax or any other amount from any sum paid or payable by the Borrower(s) or an)
Security Party to the Lender under this Agreement and the Security Documents or
(b) the Lender (or any person on its behalf) or any Security Party is required
by· law to make any deduction or withholding from any payment (except on account
of tax on the overall net income of the Lender) under this Agreement and the
Security Documents, the Borrower(s) shall notify the Lender of any such
requirement or any change in any such requirement as soon as the Borrower(s)
becomes aware of it and shall:-

 



32

 

 



(i)by giving the Lender thirty (30) days' prior written notice, be at liberty to
prepay the Indebtedness (including any such tax or other amount) without any
penalty together with the net cost to the Lender in funding or maintaining the
Facilities up to and including the date such prepayment is actually received by
the Lender and with an additional amount to be determined by the Lender at its
sole and absolute discretion representing any loss (including but not limited to
any funding loss) incurred by the Lender as a result of or arising from such
prepayment and on such prepayment the Facilities shall be cancelled;

 

(ii)pay any such tax or other amount before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on the
Borrower(s) or, where applicable, any Security Party) for the account of the
Borrower(s) or such Security Party or (if that liability is imposed on the
Lender) on behalf of and in the name of the Lender;

 

(iii)pay such additional sum to the extent necessary to ensure that, after the
making of that deduction, witholding or payment the Lender receives on the due
date and retains (free from any liability in respect of any such deduction,
witholding or payment) a net sum equal to what the Lender would have received
and retained had no such deduction, witholding or payment been required or made;
and

 

(iv)as soon as the Borrower(s) or, where applicable, the Security Party is
required by law to do so, pay over to the relevant taxation or other authorities
the full amount of the deduction or withholding which shall have been made by
the Borrower(s) or such Security Party and as soon as possible thereafter
furnish to the Lender a copy of the official receipt in respect thereof in the
name of the Lender, issued by the relevant taxation or other authorities and
such other documentation as the Lender may reasonably require for the purpose of
the taxation authorities of the Lender.

 

(3)Without prejudice to the survival of any other agreement of the Borrower(s)
hereunder, the agreements and obligations of the Borrower(s) contained in
sub-sections (1) and (2) above shall survive the payment in full of principal
and interest hereunder and under any instrument delivered hereunder.

 

SECTION 16.25        SET-OFF

 

If the Said Property is put up for sale by way of auction pursuant to the
provisions herein contained or the provisions of the applicable Acts or
otherwise, the Lender shall be entitled to set off the monies due by and/or
liabilities of the Borrower(s) to the Lender including all monies secured under
this Agreement whether such liability be present, future, actual, contingent,
primary, secondary collateral secured or unsecured several or joint under any
account, agreement, contract or otherwise with the Lender against any monies
payable by the Lender as the purchaser .at such sale in the event of the Lender
exercising its rights under this Agreement or the applicable Acts, as the case
may be, to bid at such sale.

 

SECTION 16.26        DUTY TO DELIVER VACANT POSSESSION

 

Unless with the consent of the Lender in writing, the Borrower(s) shall not, so
long as this Agreement continues in force and remains undischarged, permit any
person or party other than the Assignor(s) to be the occupier of the Said
Property and in the event of the Said Property being sold at a public auction
pursuant to the provisions therein contained or an order of Court or the Land
Administrator as the case may be, the Borrower(s) shall whenever requested to do
so by the Lender at the Borrower(s) and/or the Assignor(s)' own cost and expense
deliver vacant possession of the Said Property to the Lender or to such other
person(s) as the Lender may direct.

 

SECTION 16.27        FORCE MAJEURE

 

Notwithstanding any other provisions herein, in the event the Lender is unable
to perform any obligations hereunder or any operations or to provide any
service(s) due to any reason beyond the Lender's control, including but not
limited ·to fire, earthquake, flood, epidemic, natural catastrophe, accident,
riots, civil disturbances, industrial dispute, act of public enemy, embargo,
war, act of God or any failure or disruption to telecommunication, electricity,
water, fire, supply or any factor in .a nature of a force majeure, the Lender
shall not in any way be liable for any failure on its part perform such
obligations or for any inconvenience, loss, injury, damages suffered or incurred
by the Borrower(s) or any Security Party arising from the same.

 

 



33

 

 

 



SECTION 16.28        STATEMENT OF ACCOUNT

 

The Borrower(s) hereby expressly agree(s) that a statement of account signed by
the Manager, Assistant Manager or any other duly authorised Officer of the
Lender shall be final and conclusive ,proof .of the indebtedness of the
Borrower(s).

 

SECTION 16.29        INVOLUNTARY LOSS

 

(a)The Lender shall not be answerable for any involuntary loss happening in or
about the exercise or execution of any power, right, privilege and remedy
conferred on the Lender by this Agreement or by law.

 

(b)Notwithstanding anything contained in the Security Documents, the Lender
shall not be liable to the Borrower(s) or any third party for damages for
default, omission, negligence, breach of contract, loss of profits or earnings,
goodwill or any type of special, exemplary, incidental, direct or consequential
loss or damage howsoever arising whether or not the Lender has been advised of
the same. In the event the Lender is held liable for any damages notwithstanding
the foregoing, the total amount of the Lender's entire liability shall not
exceed the principal amount of the transaction involved which gave rise to the
claim.

 

SECTION 16.30        INDEMNITY

 

(a)The Borrower(s) shall not do or omit or suffer to be done any act, matter or
thing in or respecting the Said Property which contravenes the provisions of the
Sale and Purchase Agreement, this Agreement or any Act, Ordinance, Enactment,
order, rule, regulation or by-law now or hereafter affecting the same and the
Borrower(s) shall at all times hereafter indemnify and keep indemnified the
Lender against all losses, actions, proceedings, costs, expenses, claims and
demands in respect of any such act, matter or thing done or omitted to be done
in contravention of the said provisions;

 

(b)In addition and without prejudice to the powers, rights and remedies
conferred on the Lender herein, the Borrower(s) shall indemnify the Lender
against any loss or expense (including but not limited to legal expenses on a
solicitor and own client basis) which the Lender may sustain or incur as a
consequence of any default in payment by the Borrower(s) of any sum due
hereunder including (but not limited to) any interest or fees paid or payable on
account of or in respect of any funds borrowed or deposits from third parties in
order to maintain the amount in default or in liquidating or re-employing such
funds or deposit;

 

(c)In consideration of the Lender having at the request of the Borrower(s)
and/or the Assignor(s) given its express or implied undertakings, guarantee
and/or covenant to any financial institution and/or the
Developer/Vendor/Contractor or their solicitors or firm of solicitors purporting
to act for the financial institution or the Developer/Vendor/Contractor or to
such other persons whatsoever to pay the balance purchase price and/or the
balance Construction Price payable (or any part thereof) by the Assignor(s)
under the Sale and Purchase Agreement and/or the Construction Agreement or any
variation in the order of payment thereof either progressively or in such other
manner in accordance with the terms and conditions of the Sale and Purchase
Agreement and/or the Construction Agreement the Borrower(s) agree that the
aforesaid undertaking, guarantee and/or covenant whether express or implied are
given by the Lender on behalf of and for the benefit of the Assignor(s) and. the
Borrower(s) will at all times hereafter indemnify and keep the Lender
indemnified against all actions, proceedings and costs suffered by the Lender
arising from the aforesaid undertaking, guarantee and/or covenant.

 

SECTION 16.31        GENERAL LIEN

 

The Borrower(s) hereby expressly and unconditionally covenant(s). and agree(s)
with the Lender that the Lender shall have a general lien over the Said Property
notwithstanding that the Borrower(s) might have at any time repaid in full the
Facilities interest thereon and all monies payable to the Lender under this
Agreement and notwithstanding any Provisions to the contrary contained in this
Agreement or the Strata Titles Act, 1985 or the applicable Acts or otherwise so
long as the Borrower(s) is/are still owing or indebted to the Lender whether
solely or jointly with any other person, firms or companies and whether as
principal or surety at the time of full repayment of the redemption sum. Such
general lien over the Said Property shall continue to subsist and the Lender
shall continue to have the custody of the documents referred to in Section 16.15
hereof, the document of title to the Said Property if the same has been issued
and the duplicate legal charge if the Charge has then been registered, unless
and until all sums owing by the Borrower(s) under such other accounts have been
fully paid or discharged to the satisfaction of the Lender. The Borrower(s)
further agree(s) that a statement of account respecting such other accounts duly
signed by the Manager, Assistant Manager or any other duly authorised Officer of
the Lender shall be final and conclusive proof of the Indebtedness under such
other accounts of the Borrower(s) save for manifest error. The Lender shall not
in any manner be liable or accountable to the Borrower(s), Assignor(s) and/or
any other Security Patties for any loss or damage that the Assignor(s) and/or
any other Security Parties may suffer consequent upon the exercise by the Lender
of its powers herein and notwithstanding that the Assignor(s) may have sold or
assigned the Said Property or in any other manner dealt with the same which
requires the release of the documents referred to in Section 16.15 hereof and
the release and discharge by the Lender of the assignment herein and the
separate issue document of title to the Said Property and the duplicate of the
legal charge in respect of the Facilities as the case may be and the Borrower(s)
hereby undertake(s) to indemnify and keep indemnified the Lender against all
losses, damages, costs, claims, demands and proceedings whatsoever arising from
the Lender's exercise of its powers herein.

 



34

 

 



SECTION 16.32        CROSS DEFAULT

 

The Lender reserves the right to proceed with legal proceedings against the
Borrower(s) or any Security Party or to recall the Facilities, interest thereon
and all other monies payable to the Lender under this Agreement or withhold or
withdraw the Facilities if there is a default in the payment of any monies due
by the Borrower(s) hereunder or under any other account with the Lender or with
any other financial institution or a default by any of the Security Parties, or
any related company (by virtue of Section 6 of the Companies Act) or substantial
shareholder (by virtue of Section 69D of the Companies Act) of the Borrower(s)
or any Security Party under any other account with the Lender or any other
financial institution or if there is a default in the payment of any monies
under the accounts of any other party of which the Borrower(s) and/or any
Security Party is/are a guarantor or when the Borrower(s) and/or any Security
Party or any subsidiary or holding company of the Borrower(s) and/or any
Security Party cease(s) or threaten(s) to cease to carry on its business or a
petition is presented or a resolution passed for the winding up of the
Borrower(s), any Security Party and/or any related company or substantial
shareholder of the Borrower(s) or any Security Party.

 

SECTION 16.33        VARIATION OF TERMS BY MUTUAL AGREEMENT

 

The provisions and terms of this Agreement may at any time and from time to time
be varied or amended by mutual consent of the parties hereto by means of a
mutual exchange of letters or such other means as the patties may agree upon
from time to time and thereupon such amendments and variations shall be deemed
to become effective and the relevant provisions of this Agreement shall be
deemed to have been amended or varied accordingly and shall be read and
construed as if such amendments and variations have been incorporated in and
formed part of this Agreement at the time of execution hereof Provided always
that where any of the provisions in this Agreement or the law do permit
unilateral variation or amendment by the Lender, such validation or amendment
may still be effected by the Lender unilaterally.

 

SECTION 16.34        EFFECTIVE DATE

 

The parties hereto agree that this Agreement shall come into force on the date
of this Agreement irrespective of the diverse dates upon which the parties may
have each executed this Agreement respectively.

 

SECTION 16.35        APPLICABLE LAW AND JURISDICTION

 

This Agreement shall be governed by and construed in all respects in accordance
with the laws of Malaysia but in enforcing this Agreement, the Lender shall be
at liberty to initiate and take actions or proceedings or otherwise against the
Borrower(s) in Malaysia and/or elsewhere as the Lender may deem fit and the
parties hereto hereby agree that where· any actions or proceedings are initiated
and taken in Malaysia they shall submit to the non-exclusive jurisdiction of the
Courts of the States of Malaya or Sabah & Sarawak (as the case may be) in all
matters connected with the obligations and liabilities of the parties hereto
under or arising out of this Agreement.

 

 



35

 

 



SECTION 16.36        ENFORCEMENT OF THIS AGREEMENT

 



This Agreement is in addition to and not in substitution of any other rights or
securities which the Lender may have from or against the Borrower(s) or the
other Security Documents and may be enforced in accordance with the terms hereof
without first having recourse to any of such other rights or securities and
without taking any steps or proceedings against any other Security Parties as
aforesaid.

 

SECTION 16.37        CUMULATIVE REMEDIES

 

The remedies provided herein are cumulative and are not exclusive of any other
remedies provided by law.

 

SECTION 16.38        SUCCESSORS BOUND

 

This Agreement shall be binding upon the heirs', liquidators, receivers,
representatives, permitted assigns and successors-in-title of the Borrower(s)
and enforceable by the successors-in-title and assigns of the Lender.

 

SECTION 16.39        ENTIRE AGREEMENT

 

This Agreement, the Letters of Offer, the Schedules hereto, the said Terms as
defined in Section 16.49 and any document or instrument attached hereto
integrate all the terms and conditions mentioned herein and incidental hereto
and supercede all oral negotiations and prior correspondence in respect of the
subject matter hereof.

 

SECTION 16.40        CONSTRUCTION WHERE BORROWER(S) IS/ARE NOT AN INDIVIDUAL
PERSON

 

If the name of the Borrower(s) herein inserted is that of either a firm or a
limited company or other corporation or of any committee or association or other
unincorporated body, any of the provisions hereinbefore contained which are
primarily and literally applicable to the case of a single and individual
Borrower(s) or person only shall be construed and take effect so as to give the
Lender hereunder a security for the monies owing from that firm and every member
thereof or from the limited company or corporation or committee or association
or other unincorporated body as identical or analogue as may be with or to that
which would have been given for the monies owing from a single individual if the
Borrower(s) had been a single individual and any monies shall be deemed to be so
owing notwithstanding any defect informality or insufficiency in the borrowing
or other powers of the Borrower(s) or in the exercise thereof which might be a
defence as between the Borrower(s) and the Lender. In the case of a firm, this
security shall be deemed to be a continuing security for all monies owing on any
such account as hereinbefore mentioned from the person or persons carrying on
business in the name of or in succession to the firm or from any one or more of
such persons although by death, retirement or admission of partners or other
causes the constitution of the firm may have been in part or wholly varied. In
the case of a limited company or other corporation any reference to bankruptcy
or death shall be deemed to be a reference to liquidation, winding up or other
analogous proceedings and the monies owing as aforesaid and hereby secured shall
be deemed to include any monies owing in respect of debentures or debenture
stock of the limited company or other corporation held by or on behalf of the
Lender.

 

SECTION 16.41        UNINCORPORATED BODY

 

In amplification to and not in derogation of any other provision contained in
this Agreement it is expressly agreed that notwithstanding that the Borrower(s)
is/are a committee or association or other unincorporated body which has no
legal existence or which is under no legal liability to discharge obligations
undertaken or purported to be undertaken by 'it or on its behalf this security
shall be valid and have effect as though the Borrower(s) was/were a principal
debtor. '

 

SECTION 16.41A        NOTICES OR INSTRUCTIONS FROM BORROWER

 

The Lender shall be entitled (but not bound) to rely upon and act on the notices
or instructions of the Borrower(s), whether .oral or written and whether given
by telephone, post, telex, cable, facsimile transmissions or other electronic
means. Without prejudice to the generality·of the foregoing, the Lender shall be
entitled to rely and act on any notice or instructions given whether based on
signatures which appear to the Lender, by reference to the names and signatures
of such persons filed with the Lender to be the signatures of: -

 

 



36

 

 

 



(i)the Borrower(s); or

(ii)any of the persons authorised by the Borrower(s) to issue any notice or any
instructions whatsoever on behalf of the Borrower(s),

 

or otherwise, without enquiry on the part of the Lender as to the identity of
the person givIng or purporting to give such notices or instructions or as to
the authenticity of such notices or instructions notwithstanding that it is
subsequently shown that the same was not given by the Borrower(s).

 

The Lender is entitled to treat all such notices or instructions given, as
binding upon the Borrower(s) and the Lender shall be entitled (but not bound) to
take such steps in connection with or in reliance upon such communication and
the risk of the notices or instructions being given by unauthorised persons, any
misunderstanding or any error, loss or delay resulting from the use of
telephone, postal services, telex or teletype machines, cables devices,
facsimile transmission, devices or electronic or other means are entirely the
risk of the Borrower(s).

 

The Lender shall be under no duty to enquire into the genuineness or
authenticity of the communication given to the Lender by any of the forms of
communication referred above and the Lender's rights under this Agreement shall
not be affected by any misuse or unauthorised use of such communication. The
Lender shall be indemnified in full by the Borrower(s) against all losses,
claims, demands, costs, damages, expenses and all other liabilities of whatever
nature which it may incur or suffer in consequence of its accepting and acting
on such communication.

 

SECTION 16.42        BORROWING AND CHARGING POWERS

 

This Agreement shall continue to be valid and binding for all purposes
notwithstanding that the borrowing of the Facilities herein by the Borrower(s)
or the incurring of the liabilities by the Borrower(s) may be invalid or in
excess of the Borrower(s)' power(s) to borrow the Facilities and/or the
Assignor(s)' power(s) to assign or charge the Said Property or the power of any
director, attorney, partner, agent or other person purporting to act or acting
on behalf of the Borrower(s) and/or the Assignor(s) and notwithstanding any
other irregularity in such borrowing or the incurring of such liabilities.

 

SECTION 16.43       TIME

 

Time wherever mentioned shall be of the essence of this Agreement.

 

SECTION 16.44       THIS AGREEMENT TO PREVAIL

 

In the event of any inconsistencies between the terms and conditions of this
Agreement and the terms and conditions of other Security Documents, the terms
and conditions herein shall prevail.

 

SECTION 16.45        APPLICATION OF PAYMENTS

 

Notwithstanding any other provisions contained in this Agreement to the
contrary, the Lender is entitled to apply any payments received from the
Borrower(s) or from any person making payments on behalf of the Borrower(s)
(irrespective of whether the purpose of the payment is specified or not) towards
satisfaction in whole or part of any amount of principal, interest (including
late payment interest) or other sums of monies then due and payable from the
Borrower(s) under this Agreement in any order that the Lender in its absolute
discretion deems fits.

 

SECTION 16.46        AVOIDANCE OF PAYMENTS

 

No assurance, security or payment which may be avoided under any law relating to
winding up or insolvency and no release, settlement or discharge given or made
by the Lender oh the faith of any such assurance, security or payment, shall
prejudice or affect the Lender's rights to recover from the Borrower(s) and/or
the Assignor(s) the monies hereby secured to the full extent hereunder. Any such
release, settlement or discharge shall be deemed to be made subject to the
condition that it will be void if any payment or security which the Lender may
previously have received or may hereafter receive from any person in respect of
the monies hereby secured is set aside under any applicable law or proves to
have been for any reason invalid.

 



37

 

 



SECTION 16.47        UPSTAMPING

 

In the event that the total monies advanced to or due and owing by the
Borrower(s) to the Lender (including accrued interest, commission, banker's
charges, legal and other costs, charges and expenses) shall at any time exceed
the principal limit for which this Agreement is for the time being stamped, the
Lender shall have the right at any time without prior notice or reference to the
Borrower(s) to upstamp this Agreement from the date of the same having been paid
or expended by the Lender and until payment shall form part of the monies
secured by this Agreement and the Security Documents.

 

SECTION 16.48        ADDITIONAL TERMS AND CONDITIONS

 

The Letters of Offer, the additional covenants, conditions, confirmation and
declarations set out in the Second Schedule, the negative covenants set out in
the Third Schedule, the additional terms and conditions for Trade Facilities and
Overdraft set out in the Fourth Schedule and the said Terms as defined in
Section 16.49 shall form and be construed as part of this Agreement and shall
prevail in the event of any conflict or discrepancies with the other provisions
of this Agreement.

 

SECTION 16.49        ADDITIONAL, INTERCHANGE OR SUBSTITUTION OF FACILITIES

 

The Lender may at any time or from time to time in its absolute discretion and
without affecting the Lender's security, at the request of the Borrower(s)
and/or the Assignor(s) grant additional or further facilities, vary, interchange
or substitute the Facilities or any of them hereby granted with any other
facilities including converting any facilities upon such terms and conditions
(hereinafter called "the said Terms") as may be stipulated in the Lender's
Letters of Offer and/or any other document setting out such terms duly signed by
the Borrower(s) in acceptance thereof, and all the provisions of this Agreement
and the Security Documents, save and except such provisions which are
inconsistent with the said Terms or not applicable to the additional,
interchanged or substituted facilities, as the case may be shall Secure such
further or interchanged or substituted facilities, unless otherwise stipulated
by the Lender.

 

SECTION 16.50        PRINCIPAL AND SECONDARY INSTRUMENTS

 

IT IS HEREBY AGREED AND DECLARED THAT this Agreement, the Assignment, the
Charge, the Power of Attorney, the Guarantee (if any) and the other Security
Documents are instruments employed in one transaction to secure such principal
sum as provided under the Letters of Offer, together with all interest thereon
and all monies and liabilities covenanted and agreed to be paid by the
Borrower(s) and the Security Parties under or in connection with or arising from
the Facilities granted by the Lender at any time and from time to time within
the meaning of Section 4(3) of the Stamp Act, 1949, and for the purpose of the
said Section, this Agreement is deemed to be the primary or principal instrument
and the Assignment, the Power of Attorney, the Charge, the Guarantee (if any)
and the other Security Documents are deemed to be the auxiliary or secondary
instruments.

 

SECTION 16.51        INDEPENDENT LEGAL ADVICE

 

The Borrower(s) hereby confirms and represents to the Lender that in the
execution and delivery of the Letters of Offer and the Security Documents, the
Borrower(s) has sought and obtained and relied upon its own independent advice
and judgement and has not relied upon any representation statement or advice
from the solicitors, agents or officers of the Lender and the Borrower(s)
acknowledge(s) that the Lender has accepted and entered into this Agreement and
the Security Documents in full reliance upon the aforesaid confirmation and
representation.

 

 



38

 

 

[ex1002_image1.jpg]

 



39

 

 

 

[ex1002_image2.jpg] 

 



40

 

 



THE SECOND SCHEDULE

 

ADDITIONAL COVENANTS, CONDITIONS, CONFIRMATIONS

AND DECLARATIONS

 

 

 

The Borrower(s) hereby covenant(s) with the Lender that it shall at all times
during the continuance of the Facilities:-

 

(a)where the Borrower(s) is a corporation or firm, it shall:-

 

(i)submit to the Lender its audited accounts within six (6) months after each
financial closing and its unaudited accounts within sixty (60) days from the end
of each half year;

 

(ii)forthwith notify the Lender of any changes on its major shareholders and/or
management; and

 

(b)forthwith notify or cause to be notified to the Lender of the occurrence of
any Event of Default of any event of default in relation to other indebtedness
of the Borrower(s) which in its reasonable opinion might adversely affect its
ability to comply with its obligations hereunder.

 

(c)obtain the prior written consent of the Lender:-

 

(i)before initiating, commencing, instituting or maintaining any action, suit or
proceedings whatsoever in any court or tribunal against the Developer/the
Vendor/the Contractor and/or any other person in respect of any matter arising
out of the Sale & Purchase Agreement, the Construction Agreement or relating to
the Said Property; and

 

(ii)before agreeing with the Developer/the Vendor/the Contractor on any
variation or amendment whatsoever of the tem1s of the Sale and Purchase
Agreement and/or the Construction Agreement or the termination, rescission,
cancellation or revocation of the Sale and Purchase Agreement, the Construction
Agreement or any matter affecting the Said Property.

 

In addition to and without derogating the Lender's rights under the Security
Document, the Borrower(s) shall forthwith pay all sums received or payable on
tem1ination or rescission of the Sale and Purchase Agreement and/or the
Construction Agreement to the Lender and pending such payment shall hold such
sums in trust for the Lender.

 



41

 

 



THE THIRD SCHEDULE

NEGATIVE COVENANTS

(Applicable only where the Borrower(s) is a corporation/firm)

 

The Borrower(s) hereby covenant(s) with the Lender that it shall not during the
continuance of the Facilities without the Lender's prior written consent (which
consent shall not be unreasonably withheld):-

 

(a)grant any loans or guarantee any person except for normal trade credit or
trade guarantees in the ordinary course of business;

 

(b)incur, assume or permit to exist any indebtedness or loans except:-

 

(i)those already disclosed in writing and consented by the Lender and subject to
the amount outstanding at all times and at any time hereafter not exceeding the
amount so disclosed at the date hereof; and

 

(ii)unsecured indebtedness incurred in the ordinary course of business of the
Borrower(s);

 

(c)create or permit to subsist any encumbrance, mortgage, charge, pledge, lien,
right of retention, right of set off or any other security interest over any of
its present or future assets, business or undertaking except:-

 

(i)liens arising in the ordinary course of business or by operation of law; and

 

(ii)security interests existing at the date hereof provided the same has been
disclosed to the Lender prior to the date hereof and subject to the amount
outstanding and secured thereby at all times and at any time hereafter not
exceeding the amount so disclosed at the date hereof.

 

(d)effect or permit any form of merger, reconstruction, consolidation,
amalgamation or reduction in share capital or otherwise approve or permit any
change of its ownership or control;

 

(e)sell, transfer, dispose or lease all or a substantial part of its assets,
business or undertaking and the assets of its subsidiaries except in the
ordinary course of its business, on ordinary commercial terms and on arm's
length basis;

 

(f)declare any dividends in excess often per cent (10%) of its paid up capital
or any amount in excess of fifty per cent (50%) of its annual net income after
tax provided always any such permissible declaration of dividends may only be
made if debt servicing is current;

 

(g)repay advances (if any) made by its shareholders, directors, or related or
associated companies until all monies due to the Lender have been fully repaid;

 

(h)enter into profit sharing or other similar arrangement whereby the
Borrower(s)' income or profits are shared with any other person or company
unless such arrangement is entered into in the ordinary course of business on
ordinary commercial terms and on arm's length basis, or enter into any
management agreement whereby its business is managed by a third party.

 

Save and except for the banking and other credit facilities and securities
proffered by the Borrower(s) for such facilities which have been disclosed to
the Lender, the Borrower(s) hereby declares that there is no other charge
whether fixed or floating or other encumbrance over any of its movable and
immovable properties and other assets whatsoever.

 

If in breach of its covenants herein the Borrower(s) creates or permits to arise
or subsist any encumbrance, mortgage, charge, pledge, lien, right or retention,
right of set off or any other security interest on the whole or any part of its
present or future assets, all its liabilities and obligations to the Lender
under the Facilities shall be automatically and immediately secured upon the
same assets equally and rateably with the other obligations secured thereon and
the Borrower(s) will upon·request by the Lender execute in favour of the Lender
all such agreements and documents containing sue terms and conditions as the
Lender may require to evidence and confirm the security in its favour.

 



42

 

 

 



THE FOURTH SCHEDULE

ADDITIONAL TERMS AND CONDITIONS FOR TRADE FACILITIES AND OVERDRAFT

 

Letters of Credit Facility ("LC Facility")

and Trust Receipt Facility ("TR Facility")

 

 

1.The Borrower(s) may, subject to the provisions of this Agreement and the
relevant Letters of Offer, request the opening of letters of credit by the
Lender. The commission payable by the Borrower(s) on each letter of credit
opened by the Lender for the account of the Borrower(s) under the LC Facility
shall be payable upon the issue or opening of the respective letter of credit by
the Lender or within such other period as the Lender may at its sole and
absolute discretion deem fit and in any event, forthwith upon the Lender's
demand.

 

2.Application for the opening of any letter of credit under the LC Facility
shall be made by delivering to the Lender a duly completed and executed LC
Application in respect of such letter of credit, such LC Application to be in
the form, term and manner required by the Lender in accordance with its usual
practice for the time being. The Lender may refuse any LC Application which is
not in all respects satisfactory to the Lender.

 

3.As against the Borrower(s), any LC Application shall be irrevocable once
delivered to the Lender.

 

4.No letter of credit will be opened by the Lender under the LC Facility having
an expiry date later than the expiry date of the LC Facility. Letters of Credit
may be issued for amounts payable in, or determined by reference to, currencies
other than Ringgit Malaysia if the Borrower(s) so request(s), unless the Lender
determines that such issue is not practicable.

 

5.No letter of credit will be opened if, following its opening, the aggregate of
all the sums outstanding in respect of the LC Facility or the trade facilities
of which the LC Facility forms a part thereof would exceed the aggregate limit
prescribed by the Lender or any sub-limits specifically imposed by the Lender
for the LC Facility and/or the TR Facility or the trade facilities unless the
Lender shall agree to the contrary.

 

6.The Lender shall· at all times be entitled, without further investigation or
enquiry, to make a payment under a letter of credit if it has received a demand
for payment thereunder in accordance therewith and need not concern itself with
the propriety of any claim made thereunder and in the manner required by the
terms thereof; accordingly it shall not be a defense to any claim made on the
Borrower(s) hereunder which is attributable· to the making of any such payment,
nor shall the Borrower(s)' obligations hereunder be impaired or affected by the
fact (if it be the case) that the Lender might have been justified in refusing
to pay the whole or part of the amount so paid.

 

7.The Borrower(s) shall take no step to prevent the Lender making a payment
under the letter of credit for which a demand has been made in accordance
therewith.

 

8.Payment by the Lender of an amount under any letter of credit shall constitute
an Advance by it to the Borrower(s) of the amount so paid (or, if such amount is
denominated in another currency, the equivalent thereof in Ringgit Malaysia as
notified by the Lender to the Borrower(s)), which Advance, the Borrower(s) shall
(where a TR Facility is not made available to it), be obliged to repay
immediately it arises (notwithstanding that demand for repayment thereof may not
have been made on the Borrower(s)) failing which the Lender shall be entitled to
all rights under this Agreement upon such default, including payment of interest
thereon at the applicable Default Rate (both before as well as after judgement
or order).

 

9.The Borrower(s) may, subject to the provisions of this Agreement and the
relevant Letters of Offer, refinance its obligations in respect of any letter of
credit issued by the Lender by utilizing the TR Facility to issue a trust
receipt before the date upon which the Lender is required to make payment under
a related letter of credit in such manner and upon such terms and conditions as
the Lender may from time to time prescribe at its discretion. Unless otherwise
allowed by the Lender, the TR Facility shall be restricted to bills drawn under
the .LC facility.

 

10.The financing tenor of the trust receipts under the TR Facility shall not
exceed one hundred and twenty (120) days or other such period, as the Lender may
at its sole and absolute discretion prescribe.

 



43

 

 





11.The interest payable by the Borrower(s) to the Lender under the TR Facility
for the tenor of the trust receipt shall be payable on the respective maturity
date of the trust receipts failing which, the Lender shall be entitled to all
rights under this Agreement upon such default, including payment of interest
thereon at the. applicable Default Rate (both before as well as after judgement
or order). The Borrower(s) shall pay all charges incurred or to be incurred by
the Lender in connection with or arising from the TR Facility.

 

12.No utilization of the TR Facility will be permitted if, following such
utilization, the aggregate of all the sums outstanding in respect of the TR
Facility or the trade facilities of which the TR Facility forms a part thereof
would exceed the aggregate limit prescribed by the Lender or any sub-limits
specifically imposed by the Lender for the LC Facility and/or TR Facility or the
trade facilities unless the Lender shall agree to the contrary.

 

13.Subject to the aforesaid provisions being complied with, upon the Lender's
receipt of a trust receipt, the Lender shall on or before the date of demand,
pay all sums demanded pursuant .to the relevant letter of credit and such
payment shall constitute an Advance by the Lender to the Borrower(s) of the
amount so paid and the Borrower(s) shall be obliged to repay the Advance within
the time prescribed by the Lender.

 

14In the event that the Borrower(s) should fail to settle and repay to the
Lender punctually on due date any amounts payable by the Borrower(s) to the
Lender under or in connection with or arising from the TR Facility, then without
prejudice and in addition to any other rights or remedies which the Lender may
be entitled to, the Lender may, at its sole and absolute discretion and without
any obligation whether at law or in equity so to do, debit the Borrower(s)'
current account or overdraft account with the Lender (if the Borrower(s)
maintains a current or overdraft account with the Lender) with such overdue
amount together with interest thereon at the applicable Default Rate (both
before as well as after judgement or order) and the Borrower(s) hereby
irrevocably and unconditionally consents to the Lender so doing.

 

15.The LC Facility and the TR Facility shall be subject to such other terms and
regulations as may be prescribed from time to time by the Lender at its sole and
absolute discretion and the Borrower(s) hereby irrevocably and unconditionally
agree(s) to accept, abide and be bound by such terms and regulations.

 

16.The Borrower(s) shall indemnify and keep the Lender indemnified against any
damages, losses, costs and/or expenses which the Lender may incur or suffer as a
result of its grant of the LC and/or the TR Facility to the Borrower(s).

 

17.If the Lender endorses to the Borrower(s)' order an Airway Bill/Parcel Post
Receipt or similar document, the Borrower(s) agree(s) that the Lender shall have
no obligation to examine any shipping documents related to the goods covered by
such Airway Bill/Parcel Post Receipt in order to determine whether any
discrepancies may exist between the shipping documents received and those called
for by the relative letter of credit and the Borrower(s) shall indemnify and
keep the Lender indemnified from and against any damages, losses, costs and/or
expenses which the Lender may incur or sustain or be liable to arising from the
Lender's action in doing so. The Borrower(s) shall disregard all discrepancies
(if any) between the shipping documents and those called for by the relative
letter of credit and shall accept all such documents as if that were all and the
only documents called for by the relative letter of credit. Further the Borrower
pay to Lender in full upon demand any monies in respect thereof due to the
Lender

 



44

 

 



Shipping Guarantee Facility ("SG Facility")

Bank Guarantee Facility ("BG Facility")

 

 

1.Subject to the terms of this Agreement and the relevant Letters of Offer, the
Borrower(s) may request the issuance of shipping guarantees under the SG
Facility and/or bank guarantees under the BG Facility to any party acceptable to
the Lender as beneficiary or beneficiaries by delivering to the Lender a duly
completed and executed issue Request in respect of each shipping or bank
guarantee to be issued, such Issue Request to be in the form, term and substance
prescribed by the Lender from time to time and, as against the Borrower(s), such
Issue Request shall be irrevocable once delivered to the Lender.

 

2.Each Issue Request shall be accompanied by such contracts or other documents
relevant to the Request as the Lender may at its sole and absolute discretion
request from time to time.

 

3.Any shipping or bank guarantee to be issued by the Lender at the Borrower(s)
request shall be in such form and substance and shall contain such terms as the
Lender may at its sole and absolute discretion deem fit.

 

4.The tenor of any shipping or bank guarantee issued by the Lender pursuant to
the SG Facility or the BG Facility shall be for such tenor as the Lender may at
its sole and absolute discretion deem fit.

 

5.The Borrower(s) shall pay to the Lender commission at the rate stipulated by
the Lender on each shipping or bank guarantee issued by the Lender from time to
time for the account of the Borrower(s) and such payment shall be made upon the
issue of the guarantee. There shall be no refund by the Lender of any commission
paid by the Borrower(s) to the Lender upon any early cancellation or release or
premature return of any shipping or bank guarantee. The Borrower(s) agree(s)
that commission shall be payable f9r the duration of the guarantee period
including the period from the expiry of the guarantee up to the date of return
of the guarantee for cancellation or receipt by the Lender of confirmation from
the beneficiary that the Lender is no longer liable under the guarantee. Where
there is a claims period in the bank guarantee, commission shall be payable for
the duration of the guarantee period up to the expiry of the claims period.

 

6.No shipping or bank guarantee shall be issued by the Lender if, following such
issue, the aggregate of all the sums outstanding in respect of the SG Facility
and/or the BG Facility or the trade facilities of which the SG Facility and/or
the BG Facility forms a part thereof would exceed the aggregate limit prescribed
by the Lender or any sub-limits specifically imposed by the Lender for the SG
Facility and/or the BG Facility or the trade facilities unless the Lender shall
agree otherwise.

 

7.If the beneficiary or any of the beneficiaries, as the case may be under any
shipping or bank guarantee shall demand any amount under any shipping or bank
guarantee issued hereunder or in the event that the Lender is required to make
or has made payment under any shipping or bank guarantee issued under the SG
Facility or the BG Facility, the Lender may at any time demand payment from the
Borrower(s) hereunder and the Lender shall forthwith be paid by the Borrower(s)
in full for the amount so demanded together with interest thereon at the
applicable Default Rate (both before as well as after judgement or order).

 

8.The Lender shall as soon as practicable endeavour to notify the Borrower(s) of
any notice or demand for payment served on it by the beneficiary or any of the
beneficiaries, as the case may be, under any shipping or bank guarantee
hereunder PROVIDED ALWAYS that any failure or delay on the part of the Lender to
give such notice to the Borrower(s) in accordance with the provisions hereof
shall not exempt the Borrower(s) from its obligations to indemnify and reimburse
the Lender or to pay interest thereon.

 

9.The Borrower(s) shall on demand by the Lender as aforesaid reimburse the
Lender any amount paid by the Lender to the beneficiary or any of the
beneficiaries, as the case may be, under or pursuant to any shipping or bank
guarantee issued hereunder and hereby undertakes to indemnify and hold harmless
the Lender against all costs, losses, damages, fees and expenses which the
Lender may incur or sustain by reason or in any way arising in connection with
any shipping or bank guarantee issued hereunder. Notwithstanding the aforesaid
and for purpose of clarification it is hereby expressly agreed and declared that
"nothing herein contained shall be construed so as to render it obligatory upon
the Lender to first make payment under any shipping or bank guarantee issued
hereunder, and thereafter seek reimbursement from the Borrower(s), and it is
hereby further agreed and declared that the Borrower(s)' obligations herein and
under the SG Facility and the BG Facility, is to forthwith pay to the Lender the
amount demanded by the Lender immediately upon the Lender's demand irrespective
of whether or not the Lender has made or has yet to make payment under any
shipping or bank guarantee issued under or pursuant to the SG Facility or the BG
Facility.

 

 



45

 

 



10.The Borrower(s) agree(s) that it shall remain liable to the Lender on any
shipping or bank guarantee issued hereunder until the Lender is released from
liability by the beneficiaries, as the case may be, named in such shipping or
bank guarantee or, in the event of any shipping or bank guarantee issued
hereunder being enforced until the Borrower(s) had paid in full all amounts due
hereunder, whichever is the later.

 

11.The Borrower(s) acknowledge(s) and agree(s) that the Lender's obligation
under any shipping or bank guarantee issued hereunder is absolute and
unconditional and requires payment to the beneficiary or beneficiaries, as the
case may be, named in such shipping or bank guarantee upon first written demand
thereof by the beneficiary or beneficiaries, as the case may be, named in such
shipping or bank guarantee notwithstanding any objection on the part of the
Borrower(s). The Lender shall at all times be entitled to make any payment under
the shipping or bank guarantee upon demand by the beneficiary or beneficiaries,
as the case may be, named in such shipping or bank guarantee without further
investigation or enquiry and need not concern itself with the propriety of any
claim made under or in the manner required under the shipping or bank guarantee.
The Borrower(s) hereby acknowledge(s) and confirm(s) that it shall not be
entitled whether at law or in equity to stop or to demand the Lender to withhold
any payment which is to be made by the Lender under or pursuant to the shipping
or bank guarantee issued hereunder. Accordingly, the Lender shall be entitled to
be reimbursed and indemnified and it shall not be a defense to any demand made
on the Borrower(s) that the Borrower(s) or the Lender was or might have been
justified in refusing payment in whole or in part of the amounts so claimed by
the beneficiary or beneficiaries, as the case may be,-named in such guarantee.

 

12.In the event that the Lender shall be required to make any payment under or
pursuant to or arising from any shipping or bank guarantee issued by the Lender
pursuant to the SG Facility or the BG Facility, the Borrower(s) shall pay
interest to the Lender at the applicable Default Rate (both before as well as
after judgement or order and irrespective of whether or not the banker customer
relationship exists or subsists or has been terminated) on all monies paid by
the Lender commencing from the date such monies are first paid out by the Lender
up to the date of the Lender's actual receipt of the full amount thereof from
the Borrower(s).

 

13.The Lender shall not be under any obligation (whether at law or in equity) to
issue any shipping or bank guarantee and the Lender may at its sole and absolute
discretion refuse to issue any shipping or bank guarantee without any obligation
to give any reasons.

 

14.Subject to the terms and conditions of this Agreement and the relevant
Letters of Offer and subject to the limits or sub-limits imposed by the Lender
in respect of the BG Facility or SG Facility not being exceeded and provided
that there are no breaches of any of the terms contained herein and no Event of
Default having occurred, any shipping or bank guarantee may at the Lender's sole
and absolute discretion and at the request of the Borrower(s) communicated and
delivered to the Lender not later that fourteen (14) Business Days prior to the
expiry of such guarantee be renewed and have its expiry date extended for such
further. duration and upon such terms and conditions as the Lender may at its
sole and absolute discretion deem fit including the payment of commission for
such renewal at the rate stipulated by the Lender.

 

15.Without prejudice and in addition to any other rights or remedies which the
Lender" may be entitled to, the Lender may, at its sole and absolute discretion
and without any obligation whether at law or in equity so to do, debit the
Borrower(s)' current account or overdraft account with the Lender (if the
Borrower(s) maintain(s) a current or overdraft account with the Lender) with any
unpaid commission, interest or bank charges and the Borrower(s) hereby
irrevocably and unconditionally consent(s) to the Lender so doing.

 

16.The SG Facility and the BG Facility shall be subject to such other terms and
regulations as may be prescribed from time to time by the Lender at its sole and
absolute discretion and the Borrower(s) hereby irrevocably unconditionally
agree(s) to accept, abide and be bound by such terms and regulations.

 



46

 

 



17.The Borrower(s) shall indemnify the Lender and keep the Lender indemnified
against any damages, losses, costs and expenses which the Lender may suffer or
incur as a result of its grant of the SG facility and/or the BG Facility to the
Borrower(s).

 

Forward Exchange Contract Facility {"FEC Facility")

 

1.The Borrower(s) may, subject to the provisions of this Agreement and the
relevant Letters of Offer, buy or sell foreign currency at a forward rate under
the FEC Facility. The availability of the FEC Facility shall be subject to the
prevailing foreign exchange market rates and availability of the currency
requested by the Borrower(s), and shall be governed by the laws of Malaysia
including but not limited to legislation on exchange control.

 

2.Prior to entering into a foreign exchange contract and unless the Lender
should agree otherwise, the Borrower(s) must satisfy the Lender that the
Borrower(s) is/are due to pay or receive foreign currency to or from a third
party under a firm commercial contractual commitment. The Borrower(s) shall also
open a current account ("Current Account") with a branch of the Lender.

 

3.The Borrower(s) confirm(s) that having regard to the fluctuations in the
exchange rates and having given due consideration to its own objectives,
financial situation, needs and risks it has formed the opinion that dealing in
FECs is suitable for the Borrower(s) and in its best interests.· The Borrower(s)
acknowledge(s) that each FEC has been or will be entered into in reliance only
upon its own judgement. The Lender does not hold itself or any of its dealers or
other employees out as advising the Borrower(s) as to whether it should enter
into FECs or as to any subsequent action and the Lender shall have no
responsibility or liability whatsoever to the Borrower(s) in respect of any
advice or views expressed by it or any of its dealers or employees, whether or
not such advice or views was given at the request of the Borrower(s) or its
Authorised Person (as defined in Clause 5 below).

 

4.The FEC Facility shall be secured to the extent of ten percent (I 0%) or such
other percentage of the aggregate limit of the FEC Facility as may be determined
by the Lender at its absolute discretion and shall be subject to the terms and
conditions herein and such other terms and regulations as may be prescribed from
time to time by the Lender at its sole and absolute discretion and the
Borrower(s) hereby irrevocably and unconditionally agree(s) to accept, abide and
be bound by all such terms and regulations.



 

5.The Borrower(s) shall submit to the Lender a list of persons ("Authorised
Persons") authorised by the Borrower(s) via resolutions of its board of
directors to deal in forward foreign exchange contracts ("FECs"). Changes to the
Authorised Persons shall be notified to the Lender and shall only be effective
on the Lender upon receipt by the branch where the Current Account is maintained
("the Branch") of notice of such change together with any other document that
the Lender may require to evidence such change.

 

6.(a)All FEC dealings between the Lender and the Authorised Person of the
Borrower(s) shall be conducted by telephone or such other mode, as may be
stipulated by Lender. Once the terms of the FEC (i.e. the forward exchange rate,
the amount of foreign currency and the duration of the FEC) have been agreed
between the Lender and the Authorised Person, a contract shall be deemed
concluded at that time and the contract shall be irrevocable and binding on the
Borrower(s) and the Lender. The Borrower(s) shall honour the contract on the
date ("the Maturity Date") ·in which Borrower(s) is contractually obliged to
settle its obligation under the FEC, failing which the Borrower(s) shall be
liable to the Lender and shall indemnity the Lender for all costs (including
legal costs on a full indemnity basis), expenses loss and damage suffered by the
Lender as a result of such failure by the Borrower(s) to honour the contract or
any part of the contract.

 

(b)(i)A confirmation advice on the FEC concluded will be faxed to' the
Borrower(s). A ny discrepancies noted in the confirmation advice must be
conveyed by the Borrower(s) to the Branch immediately but in any event no later
than 3.00 p.m. on the Business Day immediately following the date of the faxed
confirmation advice, failing which the confirmation advice will be deemed
correct and conclusive against the Borrower(s).

 

(ii)The original of the confirmation advice will be posted to the Borrower(s)
for acknowledgment and records. The acknowledgment copy of the confirmation
advice shall be returned to the Branch within fourteen (14) days from the date
of the confirmation advice.

 

 



47

 

 





(iii)Notwithstanding anything contained in this Clause 6, the Lender's right and
remedies under the contract concluded in manner set out in Clause 6(a) above,
shall not be affected or prejudiced in any manner whatsoever by any omission or
failure or delay by the Lender or the Borrower(s) to follow the procedures
stated in this Clause 6(b)(i) to (iii).

 

7.(a)Without prejudice to the generality of the foregoing, the Lender shall be
entitled to rely and act on any notice or instructions based on signatures which
appear to the Lender, by reference to the names and signatures of such persons
filed with the Lender, to be the signatures of:-

 

(i)any of the Borrower(s)' Authorised Persons; or

 

(ii)any of the persons authorised by the Borrower(s) to issue any notice
(including the notice on changes in Authorised Person) or any instructions
whatsoever,

 

without enquiry on the part of the Lender as to the identity of the person
giving or purporting to give such notice or instructions or as to the
authenticity of such instructions or notice. The Lender is entitled to treat all
such instructions or notices given, as binding upon the Borrower(s) and the
Lender shall be entitled (but not bound) to take such steps in connection with
or in reliance upon such communication.

 

(b)The Borrower(s) agree(s) that the Lender shall be in no way responsible for
any misuse or unauthorised use of message or instruction given to the Lender by
telephone, facsimile, mail or despatch or by any other means of communication
and that the Lender shall be under no duty to inquire into the authenticity of
the messages or instructions sent or communicated by any means or the identity
of the caller.

 

8.(a)Where the Borrower(s) require(s) an extension of an FEC or any part
thereof, the Borrower(s) shall inform the Lender in writing not later than 11.00
a.m. on the relevant Maturity Date stating its reasons for requiring an
extension.

 

(b)The Lender reserves the absolute right to grant or reject the Borrower(s)'
request for an extension without assigning any reason for the same and without
being liable to the Borrower(s) for any expenses, loss and damages incurred or
.suffered by the Borrower(s) which may result from such refusal. If the Lender
grants the Borrower(s)' request for an extension of an FEC or any part of an
FEC, a new FEC shall be deemed to have been entered into between the Lender and
the Borrower(s)·at that time and all these Terms and Conditions shall mutatis
mutandis apply to the new FEC. The new FEC shall be extended at the Prevailing
Market Rate. Prevailing Market Rate is the prevailing buying or selling spot
rate for a sale or purchase contract quoted by the Lender on that day. If the
FEC is extended or rolled over on its Maturity Date at the historical rate, the
resulting funding costs shall be indenmified to the Lender by the Borrower(s).
Such funding costs shall be incorporated into the rate for the extended FEC and
is computed in accordance with the following formula:-

 

 [ex1002_image3.jpg]

 



whereby:-

 

Cmeans the Prevailing Market Rate;

Hmeans the Historical Rate;

Rmeans the prevailing funding rate which is quoted by the Lender at its sole and
absolute discretion in funding the extension;

Tmeans the number of days the FEC is extended.

 

 



48

 

 



(c)If ·on extension or rollover of the maturing FEC at the Prevailing Market
Rate the Borrower(s) make(s) a gain, the Prevailing Market Rate for the new FEC
may at the Borrower(s)' discretion be adjusted downwards to take into account
the gains or paid into the Borrower(s)' current account ("the Current Account")
provided there are no outstanding sums owing by. the Borrower(s) on any other
FECs or under any facilities to the Lender. Where the Borrower(s) incur(s) a
loss, the loss will be debited to the Borrower(s)' account.

 

9.(a) If the Borrower(s) fail(s) to take up or honour the FEC or does not
request for an extension of the FEC (which the Lender may grant or reject at its
absolute discretion), by 11.00 a.m. on the relevant Maturity Date, the Lender
reserves the right to close out the relevant FEC at the Prevailing Market Rate
on the Maturity Date or on any other day as the Lender may determine at its
absolute discretion by notice to the Borrower(s) and debit the resulting loss or
credit the resulting gains, as the case may be, and any other costs and expenses
incurred into the Current Account without further notice to the Borrower(s).

 

(b)The Lender is under no obligation to call or send reminders to the
Borrower(s) prior to the maturity of any FEC.

 

10.(a)Where the resulting losses are debited into the Current Account and the
Current Account does not have sufficient funds to settle such losses, the
Borrower(s) shall pay the Lender interest on such outstanding losses from the
date such amounts are debited into the Current Account until the date of full
payment and settlement at the rate of 2.5% per annum or such other rate as may
be stipulated by the Lender above the Lender's Base Lending Rate at its absolute
discretion (both before as well as after demand judgement or order), as agreed
liquidated damages.

 

(b)In addition to and without prejudice to any other rights and remedies of the
Lender conferred in these Terms and Conditions or in any other agreement between
the Lender and the Borrower(s), in the event of a demand by the Lender for
payment of all monies (whether principal or interest, including capitalised
interest) owing by the Borrower(s) to the Lender under the FEC Facility or
recall of the FEC Facility, the Borrower(s) shall pay interest on any overdue
amount or any other sums payable to the Lender in the currency in which such
amount are denominated, from the time of demand or recall up to the time of
actual payment at the rate of one per cent (I%) per annum or such other rate as
may be stipulated by the Lender above the Lender's then prevailing prescribed
rate for overdraft facility, at its absolute discretion as agreed liquidated
damages calculated from the date of such demand, or recall, as the case may be,
until the date of full payment (both before as well as afterdemand, judgement or
order).

 

11.The Lender shall be entitled to monitor the exposure of the Borrower(s) by
(i) marking to market the Outstanding Position of the Borrower(s) on a daily
basis or from time to time as the Lender may determine at its absolute
discretion and such Outstanding Position of the Borrower(s) shall not at any
time exceed the limit of the FEC Facility when converted into the currency in
which the FEC Facility is granted in; and (ii) marking to market the FEC from
time to time to monitor the potential losses/gains of the Borrower(s). If the
potential marked to market foreign exchange losses in the aggregate exceed 10%
of the FEC Facility or such other percentage as the Lender may stipulated from
time to time, ("the FX Risk"), the Lender shall be entitled to require that the
Borrower(s) provide cash or other acceptable collateral to cover the losses over
and above the FX Risk. Outstanding Position is defined as the aggregate
liabilities of Borrower(s) under all outstanding FECs with the Lender.

 

12.If any of the following events occur:-

 

(a)the Borrower(s) does/do not take up or honour any FEC or any part !hereof on
the relevant Maturity Date (unless the same has been extended by the Lender); or

 

(b)fail(s) to pay any of the FEC losses or fail to pay any monies (whether
principal or interest or other monies) due and owing to the Lender any other
facilities with the Lender (whether or not a demand has been made); or

 

(c)the Borrower(s)' Outstanding Position·exceeds the limit of the FEC Facility
or the potential foreign exchange losses of any FEC exceeds the FX Rick; or

 



49

 

 



(d)any Event of Default referred in any of the relevant Letters of Offer or this
Agreement shall occur,

 

then, the Lender shall be entitled to exercise any or all of its remedies
available to it under these Terms and Conditions and in law without further
notice to the Borrower(s), including but not limited to:-

 

(i)setting off any credit balances in any other accounts or combine, consolidate
or merge all of any of the accounts held by the Borrower(s) or any other
security party with the Lender with any liabilities of the Borrower(s) with the
Lender (whether such liabilities are present future actual contingent primary
collateral secured or unsecured, several or joint) under any account, agreement,
contract or otherwise with the Lender and set-off and transfer such sums
standing to the credit of any such accounts towards or in satisfaction of any of
the liabilities or Indebtedness of the Borrower(s) to the Lender; and/or

 

(ii)requiring any additional securities which are acceptable to the Lender upon
such terms and conditions as may be imposed by the Lender in its absolute
discretion; and/or

 

(iii)earmarking the potential foreign exchange losses against any other banking
or qedit facilities of the Borrower(s) with the Lender; and/or

 

(iv)suspending or terminating any further dealings in FECs immediately and for
such period as the Lender may deem fit at its absolute discretion; and/or

 

(v)any other rights or remedies available to the Lender under any other
agreement contract or arrangement between the Lender and the Borrower(s).

 

13.The Borrower(s) shall indemnify and keep the Lender indemnified against any
losses, expenses, claims and damages (including but not limited to legal fees
and expenses on a solicitor and own client basis) which the Lender may sustain
or incur:-

 

(a)from the fluctuation in the rates of exchange of the relevant currencies on
the extension or cancellations of any FECs;

 

(b)in relying and acting upon the instructions of or on behalf of the
Borrower(s) for FEC transactions;

 

(c)from the failure or omission of the Borrower(s) to take up any FECs or patt
thereof on the relevant Maturity Date;

 

(d)for breach or non-compliance or omission to comply with any of these Terms
and Conditions or any agreement, contract, arrangement or otherwise between the
Lender and the Borrower(s) or of any of the Regulations.

 

14.If on any date amounts in the same currency are payable between the Lender
and the Borrower(s) then, on such date, each party's obligation to make payment
of any such amount will be automatically satisfied and discharged and, if the
aggregate amount that would otherwise have been payable by one party exceeds the
aggregate amount that would otherwise have been payable by the other party,
replaced by an obligation upon the party by whom the larger aggregate amount
would have been payable to pay to the other party, the excess of the larger
aggregate amount over the smaller aggregate amount.

 

15.The Borrower(s) acknowledge(s) and agree(s) to the use of voice recording
devices by the Lender of all telephone conversations between the Lender and the
Borrower(s) without any automatic tone warning device in order to permit the
Lender to verify orders and data concerning any matters relating to the FEC
transactions.

 



50

 

 



Bankers Acceptance Facility ("BA Facility'')

 

1.The Borrower(s) may subject to the provisions of this Agreement and the
relevant Letters of Offer, utilize the BA Facility in such manner and subject to
such conditions as the Lender may from time to time prescribe.

 

2.The Lender may at its absolute discretion accept or reject any application by
the Borrower(s) for the Lender's acceptance and/or discounting of Bankers
Acceptance ("BA''). The Borrower(s) shall comply with the following conditions
and any other conditions that may be imposed by the Lender from time to time:-

 

(a)the Borrower(s) has not and will not obtain another source of financing for
the trade transaction concerned and the BA is for financing its trade
transaction namely imports to and exports from Malaysia and domestic trade;

 

(b)delivery to the Lender of such satisfactory documentary evidence of the trade
transaction as may be required by the Lender. In the case of financing of
exports from Malaysia and/or sales within Malaysia, the original export bills or
inland bills shall be delivered to the Lender for collection through the Lender
and the proceeds of the said export bills and/or inland bills shall be subject
to the Lender's control until the Borrower(s)' obligation is fully discharged on
maturity of the BA and the Lender has been paid in full. The Lender may use the
said proceeds towards settlement of all amounts owing by the Borrower(s) and
remaining unpaid in respect of the BA or any of the Borrower(s)' indebtedness to
the Lender under any of the other facilities made available to the Borrower(s);
and

 

(c)the drawing and acceptance and/or discount of the BA shall be subject to all
other requirements and conditions which may be prescribed by Bank Negara
Malaysia from time to time.

 

3.Without prejudice and in addition to any other rights or remedies which the
Lender may be entitled to on maturity of the BA, the Lender may, at its sole and
absolute discretion and without any obligation whether at law or in equity so to
do, debit the Borrower(s)' current account or overdraft account with the Lender
(if the Borrower(s) maintain(s) a current or overdraft account with the Lender)
with the face value of the BA at maturity and with any unpaid commission,
interest or bank charges and the Borrower(s) hereby irrevocably and
unconditionally consent(s) to the Lender so doing. Interest will be charged at
the applicable Default Rate on the amount outstanding under the BA, if the BA is
not discharged on the maturity date or if the monies received by the Lender are
not sufficient to discharge the BA on maturity, for the period commencing from
the maturity date until the date the Lender receives full payment.

 

4.The Lender may re-discount any BA drawn by the Borrower(s) and discounted by
the Lender and any monies received by the Lender as a result of the
re-discounting shall not be regarded as payment towards the Borrower(s)'
liability to the Lender.

 

5.No BA shall be issued by the Lender if, following such issue, the aggregate of
all the sums outstanding in respect of the BA Facility or the trade facilities
of which the BA Facility forms a part thereof would exceed the aggregate limit
prescribed by the Lender or any sub-limits specifically imposed by the Lender
for the BA Facility or the trade facilities unless the Lender shall agree
otherwise.

 

6.The rate of acceptance commission and discount charges shall be determined by
the Lender from time to time at its absolute discretion.

 

7.The Borrower(s) shall indemnify and keep the Lender indemnified against any
losses, costs and/or expenses which the Lender to incur as a result of its
accepting and/or discounting the BA drawn by the Borrower(s).

 

 



51

 

 



Foreign/Domestic Bills of Exchange Purchased (Authority to Purchase) Facilities
("BEP Facility")

 

1.Subject to the terms of this Agreement and the relevant Letters of Offer, the
Borrower(s) may present foreign/domestic bills to the Lender for purchase or in
the case of BEP (Authority to Purchase) Facilities, the Borrower(s) may present
bills drawn under an inward letter of credit to the Lender for purchase and the
Lender may at its sole and absolute discretion purchase such bills offered by
the Borrower(s) under the BEP Facility.

 

2.Upon the Lender purchasing any bills presented by the Borrower(s) to the
Lender, the Lender shall credit the Borrower(s)' overdraft or current account
maintained with the Lender with the face value of the bill purchased by the
Lender less the commission charged by the Lender for purchasing such bill and
all other bank charges and costs payable by the Borrower(s).

 

3.Without prejudice and in addition to any rights or remedies which the Lender
may be entitled under this Agreement, the Lender may, at its sole and absolute
discretion debit the Borrower(s)' overdraft or current account maintained with
the Lender with the face value of the purchased by the Lender under the BEP
Facility which has been returned to the Lender unpaid and the Borrower(s) hereby
irrevocably and unconditionally consent(s) to the Lender so doing and such
amounts debited shall become immediately due and payable and failing payment,
interest at the applicable Default· Rate shall be charged from the due date
until the date the Lender receives full payment.

 

4.The Lender may not honour any bill drawn or issued by the Borrower(s) on the
Lender for payment under the BEP Facility if the Lender is of the opinion (which
opinion shall be final and binding upon the Borrower(s)) that the bill presented
to the Lender for collection was issued or drawn by a party related to the
Borrower(s), or if following such purchase the aggregate of all the sums
outstanding in respect of the BEP Facility or the trade facilities of which the
BEP Facility forms part thereof, as the case may be, would exceed the aggregate
limit imposed by the Lender or any sub-limits specifically imposed by the Lender
for the BEP Facility or the trade facilities, unless the Lender shall agree
otherwise.

 

5.The Borrower(s) shall pay to the Lender a commission on each bill purchased by
the Lender under the BEP Facility at the time such bill is purchased.

 

6.Subject to the Lender's right of variation, the rate of commission charged by
the Lender on each bill purchased by the Lender under the BEP Facility shall be
at such rate as may be determined by the Lender from time to time at its sole
and absolute discretion.

 

7.Bills returned unpaid and bills drawn by the Borrower(s) or any related party
will not be purchased and may only be accepted for collection purposes.

 

8.The Borrower(s) acknowledge(s) and accept(s) that notwithstanding any other
provision to the contrary, the Lender reserves the right not to accept any bill
drawn or issued by the Borrower(s) for payment under the BEP Facility at the
Lender's sole and absolute discretion.

 

9.The Borrower(s) shall indemnify and keep the Lender indemnified against any
damages, losses, costs and expenses which the Lender may suffer or incur as a
result of granting the BEP Facility to the Borrower(s).

 

10.The Borrower(s) shall not utilise the BEP Facility if upon such utilisation,
the aggregate of all the sums out standing in respect of the BEP Facility or the
trade facilities of which the BEP Facility forms a part thereof would exceed the
aggregate limit prescribed by the Lender or any sub-limits specifically imposed
by the Lender for the BEP Facility or the trade facilities unless the Lender
shall agree otherwise.

 

11.The BEP Facility shall be subject to such other terms and regulations as may
be prescribed from time to time by the Lender at its sole and absolute
discretion and the Borrower(s) hereby irrevocably and unconditionally agree(s)
to accept, abide and be bound by such terms and regulations.

 

 



52

 

 



Overdraft Facility

 

1.Subject to the terms of this Agreement and the relevant Letters of Offer, the
Borrower(s) may overdraw its current account maintained with the Lender under
the Overdraft facility (hereinafter called the "OD Facility").

 

2.The Borrower(s) shall not utilise the OD Facility and the Lender may refuse to
honour and pay on any cheque drawn by the Borrower(s) if upon such utilisation,
the aggregate of all the sums outstanding in respect of the OD Facility or the
trade facilities of which the OD Facility forms a part thereof would exceed the
aggregate limit prescribed by the Lender or any sub-limits specifically imposed
by the Lender for the OD Facility or the trade facilities unless the Lender
shall agree otherwise.

 

3.In addition to and not ·in derogation of any other rights of the Lender, the
Lender hereby reserves the right to designate the Borrower(s)' current account
as a "Special Account" in accordance with the Guidelines of the Biro Maklumat
Cek of Bank Negara Malaysia, whereupon the Borrower(s) shall immediately upon
the Lender's request, return to the Lender all unused cheques and so long as
such current account remain designated as a "Special Account", no cheque book
will be issued and all withdrawals from such account by the Borrower(s) can only
be made by way of cash withdrawals, cashier's order, bank draft or transfer. The
Lender further reserves the right at its sole and absolute discretion to
terminate the OD Facility and to close the Borrower(s)' account with the Lender,
irrespective of whether the Borrower(s)' account has been satisfactorily
conducted, upon the Lender's receipt of notification from the Biro Maklumat Cek
of Bank Negara Malaysia that the Borrower(s) has been blacklisted.

 

4.Interest on the OD Facility shall be due and payable immediately upon the
demand by the Lender and until demanded as aforesaid, shall be paid monthly by
the Borrower(s).

 

5.Without prejudice and in addition to any other rights or remedies which the
Lender may be entitled to, the Lender may, at its sole and absolute discretion
and without any obligation whether at law or in equity so to do, debit the
Borrower(s)' current account with the Lender with any interest and any other
charges or costs payable or agreed to be payable by the Borrower(s) in
connection with or arising from the OD Facility and the Borrower(s) hereby
irrevocably and unconditionally

consent(s) to the ender so doing.

 

6.The Borrower(s) shall indemnify and keep the Lender indemnified against any
damages, losses, costs and expenses which the Lender may suffer or incur as a
result of its grant of the OD Facility to the Borrower(s).

 

7.The OD Facility shall be subject to such other terms and conditions set out in
this Agreement and the relevant Letters of Offer including any other terms and
regulations as may be prescribed from time to time by the Lender at its sole and
absolute discretion and the Borrower(s) hereby irrevocably and unconditionally
agree(s) to accept, abide and be bound by such terms and regulations.

 

8.Where the OD Facility is for a specific purpose or specific period, the
Borrower(s) hereby acknowledge(s) and confirm(s) that the Borrower(s) is/are
fully aware that the OD Facility may be recalled at any time and that the
Borrower(s) should at all material times take prudent measures to assess the
impact of such recall on the Borrower(s)' business and/or specific purpose, and
will take all necessary precautions to safeguard the Borrower(s)' own liquidity
requirements and ability to proceed with its business and specific purpose as
well as obligations under the OD Facility.

 

 



53

 

 



Export Credit Refinancing Facility (Pre-Shipment I Post Shipment)

 

1.The Borrower(s) may subject to the provisions of this Agreement and the
relevant Letters of Offer, utilise the ECR Facility (Pre-Shipment/Post Shipment
in such manner and upon such conditions as the Lender may from time to time
prescribe.

 

2.The pre/post shipment ECR funding rate shall be at the rate determined by Bank
Negara Malaysia from time to time and the Lender shall add on a margin at such
rate as may be determined by the Lender.

 

3(a) Pre-Shipment ECR Facility

 

The period of financing shall commence from the date of drawdown of the ECR
Facility (Pre-Shipment) (subject to the lodgement of a pre-shipment bill with
the Lender) up to the maturity date of the pre-shipment bill. In the event on
the maturity date, payments are not made towards settlement of the pre-shipment
bill the Borrower(s) shall pay interest thereon at the applicable Default Rate
for the period commencing from the maturity date until the Lender receives full
payment (both before as well as after judgement or order).

 

(b)Post Shipment ECR Facility The period of financing shall commence from the
time the Borrower(s) presents to the Lender the export documents for financing
up to the maturity date of the post shipment bill or upon receipt of the export
proceeds, whichever is earlier. In the event on the maturity date, the Lender
does not receive the export proceeds for whatever reasons, the Borrower(s) shall
pay interest thereon at the applicable Default Rate for the period commencing
from the maturity date until the Lender receives full payment (both before as
well as after judgement or order).

 

4.The Borrower(s) warrant(s) that:-

 

(i)the goods related to the underlying transaction are genuine exports;

 

(ii)no other means of financing has been or will be obtained for the underlying
exports.

 

5.The Borrower(s) shall:-

 

(a)ensure that the export proceeds will be specifically channeled to the Lender
for liquidation of outstanding ECR loans;

 

(b)comply with all requirements and terms and conditions as specified in the
"Guidelines on ECR facilities"; and

 

(c)forward to the Lender the following documents and such other documents as may
be requested by the Lender after each export:-

 

(i)copy of invoice and transport document;

 

(ii)copy of remittance schedule which show that payments will be channeled to
the Lender; and

 

(iii)original customs declaration form.

 

6.The Borrower(s) shall not utilise the ECR Facility (Pre-Shipment/Post
Shipment) if upon such utilisation, the aggregate of all the sums outstanding in
respect of the ECR Facility (Pre Shipment/Post shipment) or the trade facilities
of which the ECR Facility (Pre-Shipment/Post Shipment) forms a part thereof
would exceed the aggregate limit prescribed by the Lender or any sub-limits
specifically imposed by the Lender for the ECR Facility (Pre-Shipment/Post
Shipment) or the trade facilities unless the Lender shall agree otherwise.

 

7.The Borrower(s) shall indemnify and keep the Lender indemnified against any
damages, losses, costs and expenses which the Lender may suffer or incur as a
result of granting the ECR Facility (Pre-Shipment/Post Shipment) to the
Borrower(s). ·

 

8.The ECR Facility (Pre-Shipment/Post Shipment) shall be subject to such other
terms and regulations as may be prescribed from time to time by the Lender at
its sole and absolute discretion and the Borrower(s) hereby irrevocably and
unconditionally agrees to accept, abide and be bound by such terms and
regulations.

 



54

 

 



Onshore Foreign Currency Loan ("OFCL") Facility

 

 

1.The Borrower(s) may subject to the provisions hereunder and the relevant
Letter(s) of Offer, utilise the OFCL Facility in such manner and subject to such
conditions as the Lender may from time to time prescribe.

 

2.The Lender may at its absolute discretion accept or reject any application by
the Borrower(s) for an onshore foreign currency loan ("OFCL"). The Borrower(s)
shall comply with the following conditions and any other conditions that may be
imposed by the Lender from time to time:-

 

(a)the Borrower(s) has not and will not obtain another source of financing for
the trade transaction concerned and the OFCL is for financing its trade
transactions namely imports to Malaysia;

 

(b)delivery to the Lender of such satisfactory doci1mentary evidence of the
trade transaction, such as the original invoice, transport-documents as may be
required by the Lender; and

 

(c)the drawing of the OFCL shall be subject to all other requirements and
conditions which may be prescribed by Bank Negara Malaysia from time to time.

 

3.The minimum amount that may be drawndown is USD50,000-00 (or its equivalent in
other currencies if permitted by the Lender) or such other amount as may be
determined by the Lender at its absolute discretion from time to time for such
tenure as may be specified by the Lender not exceeding 180 days. Payment will be
made directly to the foreign supplier or to the foreign supplier's Lender,
unless the Lender agrees otherwise subject to such conditions as it may at its
discretion impose.

 

4.No drawings under the OFCL Facility shall be permitted if, following such
drawing, the aggregate of all sums outstanding in respect of the OFCL Facility,
the Bankers Acceptance Facility ("BA Facility") or the trade facilities of which
the OFCL Facility and the BA Facility (if any) forms a part thereof, would
exceed the limit prescribed by the Lender or any sub-limits specifically imposed
by the Lender for the OFCL Facility, the BA Facility or the trade facilities,
unless the Lender shall agree otherwise.

 

5.If the Borrower has a foreign currency account with the Lender, the Borrower
must use the foreign currency in the foreign currency account to settle the
OFCLs on the last day of their respective financing period ("Maturity Date") and
the foreign currency (if not in USD) will be converted into USD at the Lender's
prevailing rate of exchange. If the Borrower does not have a foreign currency
account with the Lender or there are insufficient funds in the foreign currency
account, the Borrower shall repay the OFCL by buying the requisite amount of USD
from the Lender at the Lender's prevailing rate of exchange. If the Borrower
defaults in making payment of any OFCL or interest thereon or in the event of
demand or recall of the OFCL Facility, the Borrower shall pay interest at the
rate of 3.5% per annum or such other rate as may be stipulated by the Lender
above its Base Lending Rate at its absolute discretion ("Default Rate"), on all
overdue amounts and any other sums due and payable to the Lender as agreed
liquidated damages, calculated from the date of such default up to the date the
Lender receives full payment (both before as well as after demand judgment or
order).

 

6.Without prejudice to and in addition to any other rights or remedies which the
Lender may be entitled to, if the Borrower(s) fails to pay the Lender any OFCL
on the relevant Maturity Date or if the monies received by the Lender are not
sufficient to fully settle the OFCL, the Lender may at its sole and absolute
discretion and without any obligation whether at law or in equity to do so
convert the overdue amount or any part thereof into Ringgit Malaysia at the
Lender's prevailing rate of exchange on the date of conversion (the Lender
having the absolute discretion to determine the date of conversion) and debit
the Borrower(s)' current or overdraft account for the same and any other sums
together with interest thereon at the Default Rate which is due and payable by
the Borrower and the Borrower hereby irrevocably and unconditionally consents to
the Lender so doing.

  

7.The Borrower(s) shall indemnify and keep the Lender indemnified against any
losses, expenses, claims and damages (including but not limited to legal fees
and expenses on a solicitor and own client basis) which the Lender may sustain
or incur as a result of granting the OFCL Facility to the Borrower(s), including
without limitation from fluctuations in the rates of exchange of the relevant
currencies for the OFCL.

 



55

 

 



Foreign Trade Loan ("FTL") Facility

 

 

1.The Borrower(s) may subject to the provisions hereunder and the relevant
Letter(s) of Offer, utilise the FTL facility in such manner and subject to such
conditions as the Lender may from time to time prescribe.

 

2.The Lender may at its absolute discretion accept or reject any application by
the Borrower(s) for a Foreign Trade Loan ("FTL"). The Borrower(s) shall comply
with the following conditions and any other conditions that may be imposed by
the Lender from time to time:-

 

(a)the Borrower(s) has/have not and will not obtain another source of financing
for the trade transaction concerned and the FTL is for financing its trade
transactions namely exports from Malaysia;

 

(b)delivery to the Lender of such satisfactory documentary evidence of the trade
transaction, such as the original invoice, transport documents as may be
required by the Lender; and

 

(c)the drawing of the FTL shall be subject to all other requirements and
conditions which may be prescribed by Bank Negara Malaysia from time to time.

 

3.The minimum amount that may be drawn down is USDS0,000-00 (or its equivalent
in other currencies if permitted by the Lender) or such other amount as may be
determined by the Lender at its absolute discretion from time to time for such
tenure as may be specified by the Lender not exceeding 180 days.

 

4.No drawings under the FTL facility shall be permitted if, following such
drawing, the aggregate of all sums outstanding in respect of the FTL facility or
trade facilities of which the FTL facility forms a part thereof, would exceed
the limit prescribed by the Lender or any sub-limits specifically imposed by the
Lender for the FTL facility or trade facilities, unless the Lender shall agree
otherwise.

 

5.If the Borrower(s) has a Foreign Currency Account with the Lender, the
Borrower(s) must use the foreign currency in the Foreign Currency Account to
settle the FTLs on the last day of their respective financing period ("Maturity
Date") and the foreign currency (if not in USD) will be converted to USD at the
Lender's prevailing rate of exchange. If the Borrower(s) does not have a Foreign
Currency Account with the Lender or there are insufficient funds in the Foreign
Currency Account, the Borrower(s) shall repay the FTL by buying the requisite
amount of USD from the Lender at the Lender's prevailing rate of exchange. If
the Borrower(s) defaults in making payment of any FTL or interest thereon or in
the event of demand or recall of the FTL facility, the Borrower(s) shall pay
interest at the rate of3.5% per annum or such other rate as may be stipulated by
the Lender above its Base Lending Rate at its absolute discretion ("Default
Rate"), on all overdue amounts and any other sums due and payable to the Lender
as agreed liquidated damages, calculated from the date of such default up to the
date the Lender receives full payment (both before as well as after demand
judgment or order).

 

6.Without prejudice to and in addition to any other rights or remedies which the
Lender may be entitled to, if the Borrower(s) fail(s) to pay the Lender any FTL
on the relevant Maturity Date or if the monies received by the Lender are not
sufficient to fully settle the FTL, the Lender may at its sole and absolute
discretion and without obligation whether at law or in equity to do so convert
the overdue amount or any part thereof into Ringgit Malaysia at the Lender's
prevailing rate of exchange on the date of conversion (the Lender having the
absolute discretion to determine the date of conversion) and debit the
Borrower(s)' current or overdraft account for the same and any other sums
together with interest thereon at the Default Rate which is due; and payable by
the Borrower(s) and the Borrower(s) hereby irrevocably and unconditionally
consents to the Lender so doing.

 

7.The Borrower(s) shall indemnify and keep the Lender indemnified against any
losses, expenses, claims and damages (including but not limited to legal fees
and expenses on a solicitor and own client basis) which the Lender may sustain
or incur· as a result of granting the FTL facility to the Borrower(s), including
without limitation from fluctuations in the rates of exchange of the relevant
currencies for the FTL.

 

 



56

 

 



Invoice Financing Facility ("IVF Facility")

 

1.The Borrower(s) may, subject to the provisions of this Agreement and the
relevant Letter(s) of Offer, utilise the IVF Facility in such manner and subject
to such conditions as the Lender may from time to time prescribe.

 

2.The Lender may at its absolute discretion accept or reject any application by
the Borrower(s) for the Lender's acceptance and/or discounting of Invoice
Financing ("IVF"). The Borrower(s) shall comply with the following conditions
and any other conditions that may be imposed by the Lender from time to time:-

 

(a)the Borrower(s) has/have not and will not obtain another source of financing
for the trade transaction concerned and the IVF is for financing its trade
transaction namely imports to and exports from Malaysia and domestic trade;

 

(b)delivery to the Lender of such satisfactory documentary evidence of the trade
transaction as may be required by the Lender. In the case of financing of
exports from Malaysia and/or sales within Malaysia, the original export bills or
inland bills shall be delivered to the Lender for collection through the Lender
and the proceeds of the said export bills and/or inland bills shall be subject
to the Lender's control until the Borrower(s)' obligation is fully discharged on
maturity of the IVF and the Lender has been paid in full. The Lender may use the
said proceeds towards settlement of all amounts owing by the Borrower(s) and
remaining unpaid in respect of the IVF or any of the Borrower(s)' indebtedness
to the Lender under any of the other facilities made available to the
Borrower(s); and

 

(c)the drawing and acceptance and/or discount of the IVF shall be subject to all
other requirements and conditions which may be prescribed by the Lender from
time to time.

 

3.Without prejudice and in addition to any other rights or remedies which the
Lender may be entitled to on maturity of the IVF, the Lender may, at its sole
and ·absolute discretion and without any obligation whether at law or in equity
so to do, debit the Borrower(s)' current account or overdraft account with the
Lender (if the Borrower(s) maintain(s) a current or overdraft account with the
Lender) with the value of the IVF at maturity and with any unpaid commission,
interest or lender charges and the Borrower(s) hereby irrevocably and
unconditionally consent(s) to the Lender so doing. Interest will be charged at
the applicable Default Rate on the amount outstanding under the IVF, if the IVF
is not discharged on the maturity date or if the monies received by the Lender
are not sufficient to discharge the IVF on maturity, for the period commencing
from the maturity date until the date the Lender receives full payment.

 

4.No IVF shall be issued by the Lender if, following such issue, the aggregate
of all the sums outstanding in respect of the IVF Facility or the trade
facilities of which the IVF Facility forms a part would exceed the aggregate
limit prescribed by the Lender or any sub-limits specifically imposed by the
Lender for the IVF Facility or the trade facilities unless the Lender shall
agree otherwise.

 

5.The rate of acceptance commission and discount charges shall be determined by
the Lender from time to time at its absolute discretion.

 



6.The Borrower(s) shall indemnify and keep the Lender indemnified against any
losses, costs and/or expenses which the Lender may incur as a result of its
accepting and/or discounting the IVF drawn by the Borrower(s).

 

 

 



57

